


Exhibit 10.20












RECEIVABLES PURCHASE AGREEMENT


AMONG


NATIONSTAR ADVANCE FUNDING TRUST 2012-C
AS ISSUER


NATIONSTAR ADVANCE FUNDING 2012-C, LLC
AS DEPOSITOR


AND


NATIONSTAR MORTGAGE LLC
AS SELLER




DATED AS OF JUNE 26, 2012

































--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS
1


Section 1.01.
Certain Defined Terms
1


Section 1.02.
Other Definitional Provisions
3


ARTICLE II. SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
3


Section 2.01.
Sale of Receivables
3


Section 2.02.
Closing
6


Section 2.03.
Seller’s Acknowledgment and Consent to Assignment
6


ARTICLE III. CONDITIONS PRECEDENT TO CLOSING
7


Section 3.01.
Closing Subject to Conditions Precedent
7


ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE ISSUER
10


Section 4.01.
Representations and Warranties
10


ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
11


Section 5.01.
Representations and Warranties
11


ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE SELLER
13


Section 6.01.
Representations and Warranties
13


Section 6.02.
Repurchase Upon Breach
19


ARTICLE VII. INTENTION OF THE PARTIES; SECURITY INTEREST
19


Section 7.01.
Intention of the Parties
19


Section 7.02.
Security Interest
20


ARTICLE VIII. COVENANTS OF THE SELLER
21


Section 8.01.
Information
21


Section 8.02.
Acknowledgment
22


Section 8.03.
Access to Information
22


Section 8.04.
Ownership and Security Interests; Further Assurances
23


Section 8.05.
Covenants
23


Section 8.06.
Assignment of Rights
24


Section 8.07.
Risk Retention
24


ARTICLE IX. ADDITIONAL COVENANTS
24


Section 9.01.
Further Assurances
24


Section 9.02.
Expenses
25


Section 9.03.
Mutual Obligations
25


Section 9.04.
Servicing Standards
25


Section 9.05.
Transfer of Servicing; Replacement of Servicer
27


Section 9.06.
Bankruptcy
27


Section 9.07.
Legal Existence
28


Section 9.08.
Compliance With Laws
28


Section 9.09.
Taxes
28


Section 9.10.
No Liens, Etc. Against Receivables and Trust Property
28


Section 9.11.
Amendments to Servicing Contracts
28


Section 9.12.
No Netting or Offsetting
29


Section 9.13.
Books and Records
29


Section 9.14.
Verification Agent
29


Section 9.15.
Exclusive
30






--------------------------------------------------------------------------------




Section 9.16.
Recovery
30


Section 9.17.
Merger; Change of Control
30


Section 9.18.
Use of Proceeds
30


Section 9.19.
Seller Procedures and Methodology
30


Section 9.20.
Further Action.
31


ARTICLE X. INDEMNIFICATION
31


Section 10.01
Indemnification.
31


Section 10.02
Non-Consolidation
33


ARTICLE XI. MISCELLANEOUS
34


Section 11.01
Amendments
34


Section 11.02
Notices
35


Section 11.03
No Waiver; Remedies
35


Section 11.04
Binding Effect; Assignability.
35


Section 11.05
GOVERNING LAW; JURISDICTION
35


Section 11.06
Execution in Counterparts
36


Section 11.07
Survival
36


Section 11.08
Third Party Beneficiary
36


Section 11.09
General
36


Section 11.10
LIMITATION OF DAMAGES.
37


Section 11.11
WAIVER OF JURY TRIAL.
37


Section 11.12
No Recourse
37


Section 11.13
Confidentiality
37
































































--------------------------------------------------------------------------------




Schedule I    -    Information for Notices
Exhibit A    -    Copy of Initial Funding Date Report for Initial Receivables
Exhibit B    -    Funding Notice
Exhibit C    -    Form of Bill of Sale from Depositor to Issuer
Exhibit D    -    Form of Subordinated Note













































































































--------------------------------------------------------------------------------






 


RECEIVABLES PURCHASE AGREEMENT, dated as of June 26, 2012 (this “Receivables
Purchase Agreement” or this “Agreement”), among NATIONSTAR ADVANCE FUNDING TRUST
2012-C (the “Issuer”), NATIONSTAR ADVANCE FUNDING 2012-C, LLC (the “Depositor”)
and NATIONSTAR MORTGAGE LLC (the “Seller” or “Nationstar”).
In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms
Capitalized terms used herein without definition shall have the meanings set
forth in the Indenture. Additionally, the following terms shall have the
following meanings:
“Aggregate Value” means, with respect to the Receivables sold by the Seller to
the Depositor on a Funding Date, the product of (a) the Receivables Balance of
such Receivables on such Funding Date and (b) a factor equal to the sum of (i)
the weighted average (in accordance with the relevant Discount Factor
Proportional Weighting Ratios) of the Variable Funding Note Discount Factor and
the Term Note Discount Factor (if any Term Notes are outstanding) with respect
to such Receivables and (ii) one half of the amount by which 100% exceeds the
sum of the weighted average (in accordance with the relevant Discount Factor
Proportional Weighting Ratios) of the Variable Funding Note Discount Factor and
the Term Note Discount Factor (if any Term Notes are outstanding) with respect
to such Receivables.
“Bankruptcy Code” means the Federal Bankruptcy Code, as set forth in Title 11 of
the United States Code, as amended, and any successor statute and/or any
bankruptcy, insolvency, reorganization or similar law.
“Cash Purchase Price” means, with respect to the Initial Receivables sold on the
Initial Funding Date or with respect to any Additional Receivables sold and/or
contributed on subsequent Funding Dates during the Funding Period, the
Collateral Value of such Receivables.
“Closing” shall have the meaning set forth in Section 2.02.
“Core Business Activities” means, as of any date of determination, any and all
activities relating to mortgage origination and servicing.
“Depositor Material Adverse Effect” shall have the meaning set forth in Section
5.01(a).
“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any
Governmental Authority and any and all legally binding

1



--------------------------------------------------------------------------------




conditions, standards, prohibitions, requirements and judgments of any
Governmental Authority.
“Indemnified Party” shall have the meaning set forth in Section 10.01(b).
“Indenture” means, the Indenture, dated as of June 26, 2012, between the Issuer
and the Indenture Trustee.
“Material Adverse Effect” shall mean a Depositor Material Adverse Effect or
Seller Material Adverse Effect, as applicable.
“Nonrecoverable Advance” shall mean any Delinquency Advance or Servicing Advance
previously made in respect of a Mortgage Loan or REO property that, determined
in accordance with the related Servicing Contract, will not be ultimately
recoverable from late collections, insurance proceeds, liquidation proceeds or
condemnation proceeds on such Mortgage Loan or REO property, or as such term (or
term of substantially similar import howsoever denominated or defined) is
defined in the relevant Servicing Contract.
“Non-Funding Election” shall have the meaning set forth in Section 2.01(d).
“Payment Clearing Account” shall mean account number 4121967343 held at Wells
Fargo Bank, N.A. and entitled “Nationstar Mortgage LLC and in trust for the
Benefit of Certain Investors.”
“Receivables Related Collateral” shall have the meaning set forth in Section
7.01.
“Relevant UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Repurchase Price” shall mean, with respect to any Receivable on any date that
such Receivable is repurchased pursuant to Section 6.02 or Section 9.05 hereof,
an amount equal to the difference between the Receivables Balance in respect
thereof on the date such Receivable was transferred to the Depositor and the
Issuer hereunder and the Advance Reimbursement Amounts in respect of such
Receivable actually paid to the Issuer.
“Seller Material Adverse Effect” shall have the meaning set forth in Section
6.01(a).
“Servicing Standards” means, collectively, the covenants and other terms and
provisions set forth in Section 9.04.
“Subordinated Loan” has the meaning set forth in Section 2.01(b).
“Subordinated Loan Proceeds” has the meaning set forth in Section 2.01(b).
“Subordinated Note” means the promissory note in substantially the form of
Exhibit D hereto as more fully described in Section 2.01(b), as the same may be
amended, restated, supplemented or otherwise modified from time to time.
Section 1.02.    Other Definitional Provisions


(a)All terms defined in this Agreement shall have the meanings defined herein
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

2



--------------------------------------------------------------------------------




(b)As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.01, and
accounting terms partially defined in Section 1.01 to the extent not defined,
shall have the respective meanings given to them under GAAP. To the extent that
the definitions of accounting terms herein are inconsistent with the meanings of
such terms under GAAP, the definitions contained herein shall control.
(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; and Section, subsection, Schedule and
Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.


ARTICLE II.
SALE OF RECEIVABLES; CLOSING;
ACKNOWLEDGMENT AND CONSENT
Section 2.01.    Sale of Receivables


a.On the Initial Funding Date, the Seller shall sell and/or contribute to the
Depositor and the Depositor shall acquire from the Seller, in accordance with
the procedures and subject to the terms and conditions set forth herein and in
the Indenture, (1) the Initial Receivables described in the initial Funding Date
Report attached as Exhibit A hereto and (2) all moneys due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Seller to enforce such Initial Receivables under each Servicing Contract. On
each subsequent Funding Date during the Funding Period, the Seller shall sell
and/or contribute to the Depositor and the Depositor shall acquire from the
Seller, in accordance with the procedures and subject to the terms and
conditions set forth herein and in the Indenture, (1) Additional Receivables
representing the contractual rights to be reimbursed for all of the Delinquency
Advances and Servicing Advances with respect to the Securitization Trusts made
prior to such Funding Date and not previously sold to the Depositor and (2) all
moneys due or to become due and all amounts received or receivable with respect
thereto and all proceeds (including “proceeds” as defined in the UCC), together
with all rights of the Seller to enforce such Initial Receivables and any
Additional Receivables under each Servicing Contract.
On the Initial Funding Date, the Depositor shall sell and/or contribute to the
Issuer and the Issuer shall acquire from the Depositor, in accordance with the
procedures and subject to the terms and conditions set forth herein and in the
Indenture, (1) the Initial Receivables described in the initial Funding Date
Report attached as Exhibit A hereto and (2) all moneys due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Seller to enforce such Initial Receivables under each Servicing Contract. On
each subsequent Funding Date during the Funding Period, the Depositor shall sell
and/or contribute to the Issuer and the Issuer shall acquire from the Depositor,
in accordance with the procedures and subject to the terms and conditions set
forth herein and in the Indenture, (1) the Additional Receivables acquired by
the Depositor on such Funding Date and (2) all moneys due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all the rights of
the Seller to enforce such Additional Receivables under each Servicing Contract.
The purchase price payable for any sale of any Receivable to the Depositor
hereunder is the Aggregate Value thereof. The purchase price for any Receivable
shall be paid by the Depositor to the Seller in accordance with this Section
2.01.
Any reference to the sale, transfer, conveyance or contribution of any
Receivables hereunder shall be deemed to also include a reference to a sale,
transfer, conveyance or contribution of all rights of the Seller or the
Depositor, as applicable, to enforce such Receivables under each Servicing
Contract.

3



--------------------------------------------------------------------------------




Subject to the satisfaction of the Funding Conditions on each Funding Date, the
Issuer shall transfer to the Depositor or accept as a capital contribution, or
any combination thereof, an amount equal to the Aggregate Value in respect of
the Initial Receivables sold on the Initial Funding Date and deliver to the
Depositor the Trust Certificates or Additional Receivables sold on each
subsequent Funding Date, as applicable, in accordance with Section 7.01 of the
Indenture and the Depositor shall pay to the Seller the Aggregate Value in
respect of the Initial Receivables sold on the Initial Funding Date or
Additional Receivables sold on each subsequent Funding Date, as applicable, in
accordance the terms hereof.
b.The Aggregate Value with respect to any Receivables transferred to the
Depositor shall be paid by the Depositor to the Seller as follows:
i.
first, by delivery of immediately available funds, to the extent of funds
available to the Depositor (from amounts made available to the Issuer pursuant
to the Indenture or with the proceeds of any fundings under any Note and, in
each case, transferred to the Depositor);

ii.
second, with the proceeds of a subordinated revolving loan from the Seller to
the Depositor (a “Subordinated Loan”) in an amount not to exceed the remaining
unpaid portion of the related Aggregate Value (such proceeds, the “Subordinated
Loan Proceeds”); and

iii.
third, by accepting a contribution to its capital from the Seller in an amount
equal to the remaining unpaid balance of such purchase price therefor.

Subject to the limitations set forth in this Section 2.01(b), the Agent, on
behalf of the Depositor, shall request borrowings under the Subordinated Loan
with respect to each purchase by the Depositor of Receivables during the Funding
Period to the extent necessary to make the payments set forth in Sections
2.01(a) and (b) in connection with purchases of the Initial Receivables and the
Additional Receivables, and the Seller irrevocably agrees to advance such
amounts under the Subordinated Loan so requested; provided, however, that the
Depositor may not make any borrowing under the Subordinated Loan unless at the
time of (and immediately after) each such borrowing thereunder, (i) the
Depositor's total assets exceed its total liabilities both before and after the
sale transaction, (ii) the Depositor's cash on hand is sufficient to satisfy all
of its current obligations, (iii) the Depositor is adequately capitalized at a
commercially reasonable level and (iv) the Depositor has determined that its
financial capacity to meet its financial commitment under the Subordinate Loan
and Subordinated Note is adequate. The Subordinated Loan shall be evidenced by,
and shall be payable in accordance with the terms and provisions of the
Subordinated Note. The Seller is hereby authorized by the Depositor to endorse
on the schedule attached to the Subordinated Note an appropriate notation
evidencing the date and amount of each advance thereunder, as well as the date
of each payment with respect thereto; provided, that the failure to make such
notation shall not affect any obligation of the Depositor thereunder.  The
Seller shall record in its books and records all increases in and payments in
reduction of the outstanding principal amount of the Subordinated Note.
The excess of (i) the Aggregate Value of the Initial Receivables or Additional
Receivables sold and/or contributed on the Initial Funding Date or any
subsequent Funding Date over (ii) the amounts paid in immediately available
funds with respect to such Initial Receivables or Additional Receivables sold
and/or contributed on the Initial Funding Date or such subsequent Funding Date
shall be a capital contribution by the Depositor to the Issuer. The Aggregate
Receivables at any time of determination shall consist of the Initial
Receivables and the Additional Receivables sold and/or contributed to the Issuer
prior to such time of determination.
c.With respect to Legacy Deferred Servicing Fees, on the Closing Date, to the
extent the Initial Funding Date is on the Closing Date, by no later than 12:00
PM Eastern time and, with respect to Delinquency Advances and Servicing
Advances, one (1) Business Day prior to each

4



--------------------------------------------------------------------------------




Funding Date on which the Initial Note Balance or any Additional Note Balances
are to be purchased (or, on the Closing Date, to the extent the Initial Funding
Date is on the Closing Date), by no later than 12:00 PM Eastern time, the Seller
shall deliver to the Depositor and the Depositor shall deliver to the Issuer,
with copies to the Agent and the Indenture Trustee, a funding notice (such
notice, the “Funding Notice”) and a bill of sale (the “Bill of Sale”), in
substantially the forms annexed as Exhibits B and C hereto, respectively, with
respect to the Receivables to be sold and/or contributed on such Funding Date.
d.Subject to the limitations on the making of Subordinated Loans set forth
herein, on any Funding Date, the Seller may elect to sell and/or contribute all
Receivables to the Depositor in exchange for Subordinated Loan Proceeds or by
making a contribution of any such Receivables to the capital of the Depositor
without payment of any Cash Purchase Price by the Depositor, and the Depositor
may simultaneously contribute such Receivables to the Issuer, if the Seller and
the Depositor determine that such actions are in their best interests (such
action, a “Non-Funding Election”); provided, that, on the related Funding Date,
the Seller shall notify the Variable Funding Noteholders, the Agent and the
Indenture Trustee of such Non-Funding Election.
Section 2.02.    Closing
. The closing (the “Closing”) of this Agreement, upon and concurrent with the
closing under the Note Purchase Agreement, shall take place at 2:00 PM at the
offices of SNR Denton US LLP, 1221 Avenue of the Americas, New York, New York
10020 on June 26, 2012, or if the conditions precedent to closing set forth in
Article III of this Agreement shall not have been satisfied or waived by such
date, as soon as practicable after such conditions shall have been satisfied or
waived, or at such other time, date and place as the parties shall agree upon
(the date of the Closing being referred to herein, the “Closing Date”).
Section 2.03.    Seller's Acknowledgment and Consent to Assignment
. Seller hereby acknowledges that the Depositor has assigned to the Issuer and
the Issuer has Granted to the Indenture Trustee, on behalf of the Secured
Parties, the rights of the Depositor and the Issuer as purchasers under this
Agreement, including, without limitation, the right to enforce the obligations
of the Seller hereunder. The Seller hereby consents to such assignment by the
Depositor and Grant in the Indenture by the Issuer to the Indenture Trustee, on
behalf of the Secured Parties, and agrees to remit the Repurchase Price in
respect of any repurchased Receivable directly to the Reimbursement Account as
provided for in Section 6.02 hereof. The Seller acknowledges that the Indenture
Trustee, on behalf of the Secured Parties, shall be a third party beneficiary in
respect of the representations, warranties, covenants, rights and benefits
arising hereunder that are so Granted by the Issuer. The Seller hereby
authorizes the Issuer and the Indenture Trustee, as the Issuer's assignee, on
behalf of the Seller, to execute and deliver such documents or certificates as
may be necessary in order to enforce its rights to or collect under the
Receivables at any time that any Early Amortization Event has occurred and is
continuing. The Seller hereby agrees to be bound by and perform all of the
covenants and obligations of the Seller and the Servicer set forth in the
Indenture.
ARTICLE III.
CONDITIONS PRECEDENT TO CLOSING


Section 3.01.    Closing Subject to Conditions Precedent
The Closing is subject to the satisfaction at the time of the Closing of the
following conditions (any or all of which may be waived by the Issuer, with the
consent of the Agent (in its sole discretion)):
a.Performance by the Seller and the Depositor. All the terms, covenants,
agreements and conditions of the Transaction Documents to be complied with and
performed by the Seller and the Depositor on or before the Closing Date shall
have been complied with and performed in all material respects.
b.Representations and Warranties. Each of the representations and warranties of
the

5



--------------------------------------------------------------------------------




Seller and the Depositor made in the Transaction Documents shall be true and
correct in all material respects as of the Closing Date (except to the extent
they expressly relate to an earlier or later time).
c.Officer's Certificate. The Agent and the Indenture Trustee shall have received
in form and substance reasonably satisfactory to the Agent and its counsel an
Officer's Certificate from the Seller and the Depositor, dated the Closing Date,
certifying to the satisfaction of the conditions set forth in the preceding
paragraphs (a) and (b).
d.Opinions of Counsel to the Seller, the Depositor and the Servicer. Counsel to
the Seller, the Depositor and the Servicer shall have delivered to the Agent and
the Indenture Trustee favorable opinions as to matters described in Section 4.01
of the Note Purchase Agreement, dated the Closing Date and reasonably
satisfactory in form and substance to the Agent and its counsel.
e.Filings and Recordations. As of the Closing Date, the Agent and the Indenture
Trustee shall have received evidence reasonably satisfactory to the Agent of (i)
the completion of all recordings, registrations and filings as may be necessary
or, in the reasonable opinion of the Agent, desirable to perfect or evidence the
transfer by the Seller to the Depositor of the Seller's ownership interest in
the Aggregate Receivables and the proceeds thereof and the assignment by the
Depositor to the Issuer of the Depositor's ownership interest in the Aggregate
Receivables and the proceeds thereof and (ii) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the Grant of a first priority
perfected security interest in the Issuer's ownership interest in the Trust
Estate, in favor of the Indenture Trustee, subject to no Liens prior to the Lien
created by the Indenture.
f.Documents. The Agent and the Indenture Trustee shall have received a duly
executed counterpart of this Agreement (in a form acceptable to the Agent), each
of the other Transaction Documents (other than any Hedge Agreement) and each and
every document or certification delivered by the Seller and the Depositor in
connection with this Agreement or any other such Transaction Document, and each
such document shall be in full force and effect.
g.Actions or Proceedings. No action, suit, proceeding or investigation by or
before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, any of the transactions
contemplated by the Transaction Documents and the documents related thereto in
any material respect.
h.Approvals and Consents. All Governmental Actions of all Governmental
Authorities required to consummate the transactions contemplated by the
Transaction Documents and the documents related thereto shall have been obtained
or made.
i.Fees, Costs and Expenses. The invoiced fees, costs and expenses payable by the
Seller pursuant to Section 9.02 hereof and any other Transaction Document shall
have been paid; including, but not limited to, the Upfront Fee payable to the
Committed Purchaser (as defined in the Note Purchase Agreement) in accordance
with the terms and provisions of the Fee Side Letter.
j.Verification Agent. The Seller shall have engaged the Verification Agent
pursuant to the Verification Agent Letter.
k.Aurora IT Platform Certification. The Agent shall have received from the
Verification Agent a certification, dated the Closing Date, in form and
substance reasonably satisfactory to the Agent, certifying that, prior to the
Closing Date, the Verification Agent has conducted verification procedures
substantially similar to those set forth in Exhibit 1 of the Verification Agent
Letter for Agreed Upon Procedures reports with respect to the data stored in the
“IT Platform” (as such term is defined in the Asset Purchase Agreement) to the
satisfaction of the Verification Agent.
l.Aurora Transaction. The fees and expenses payable pursuant to the terms and
provisions of that certain Commitment Letter, dated March 4, 2012, by and
between Nationstar and Credit Suisse AG, Cayman Islands Branch, shall have been
paid. In addition, the Agent and the Indenture Trustee shall have received (in
form and substance reasonably satisfactory to the Agent and its counsel) an
Officer's Certificate from Nationstar, dated as of the Closing Date, certifying:
(i) to the consummation and effectiveness

6



--------------------------------------------------------------------------------




of the transactions contemplated under the Asset Purchase Agreement; (ii) there
are no changes from the date of the Commitment Letter to the date hereof
regarding any of the indemnification or repurchase obligations or any party or
regarding credit support backing those obligations and the requirements by the
Office of Comptroller Currency, in each case as set forth in the Asset Purchase
Agreement; (iii) other than as set forth in clause (ii), there have been no
amendments or waivers to the Asset Purchase Agreement which require and have not
received the consent of the Agent (such consent not to be unreasonably withheld
or delayed); (iv) that there has not occurred any event, change or condition
since the date of the Commitment Letter that, individually or in the aggregate,
has had, or would reasonably be expected to have, a material adverse effect on
(A) the business, assets, liabilities, operations, condition (financial or
otherwise), operating results, Projections (as defined in the Commitment Letter)
or prospects of Nationstar and its affiliates and subsidiaries taken as a whole,
or (B) the ability of Nationstar and its affiliates and subsidiaries to perform
their respective obligations under the Transaction Documents; (v) other than
with respect to the facility under the Transaction Documents, lenders (or note
purchasers) have entered into definitive documentation (or will concurrently
enter into definitive documentation) to provide financing to Nationstar in an
aggregate amount of not less than $900,000,000 for advances made by Nationstar
under the related servicing agreements for which Nationstar will succeed to the
obligations of Aurora under the Asset Purchase Agreement; (vi) all information,
other than all Projections (as defined in the Commitment Letter), that was made
available to the Agent, the Note Purchaser or the Administrative Agent or any of
their affiliates or representatives by or on behalf of Nationstar or any of
Nationstar's representatives (the “Information”) was, when furnished, complete
and correct in all material respects and did not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (or if at any
time prior to the Closing Date any of the Information in this clause (vi) was
incorrect, Nationstar promptly (and prior to the Closing Date) supplemented such
Information so that such Information was correct under those circumstances); and
(vii) the Projections (as defined in the Commitment Letter) that were made
available to the Agent, the Note Purchaser or the Administrative Agent or any of
their affiliates or representatives by Nationstar or on behalf of Nationstar or
any of its representatives were prepared in good faith based upon accounting
principles consistent with the historical audited financial statements of
Nationstar and upon assumptions that were reasonable at the time made and at the
time the related Projections were made available to the Agent, the Note
Purchaser, the Administrative Agent or any of their affiliates or
representatives (or if at any time prior to the Closing Date any of the
Projections in this clause (vii) were incorrect, Nationstar promptly (and prior
to the Closing Date) supplemented such Projections so that such Projections were
correct under those circumstances).
m.Servicing Documents. The Seller and the Depositor shall have furnished to the
Agent and the Indenture Trustee: (i) with respect to each Securitization Trust
(in any case, to the extent listed on Schedules I through III of the Indenture
as of the date hereof) other than any Subserviced Securitization Trust, the
related Servicing Contracts and all material amendments and waivers thereto;
(ii) with respect to each Subserviced Securitization Trust, the Subservicing
Agreement; (iii) with respect to each Subserviced Securitization Trust, a copy
of a power of attorney (in form and substance reasonably satisfactory to the
Agent) provided by the MSR Sellers to Nationstar permitting Nationstar to act in
the name of the MSR Sellers to recover any Delinquency Advance or Servicing
Advance, including from any Securitization Trustee or successor servicer; and
(iv) a certification that each Mortgagor has been instructed to remit all
payments payable by such Mortgagor pursuant to the related Mortgage Loan to a
blocked account controlled by Nationstar.
n.Other Documents. The Seller and the Depositor shall have furnished to the
Agent and the Indenture Trustee such other opinions, information, certificates
and documents as the Agent may reasonably request.
If any condition specified in this Section 3.01 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Issuer by notice to the Depositor and the Seller and

7



--------------------------------------------------------------------------------




by the Depositor by notice to the Seller and the Issuer at any time at or prior
to the Closing Date, and the Issuer or Depositor, as applicable, shall incur no
liability as a result of such termination.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
Section 4.01.    Representations and Warranties
The Issuer hereby makes the following representations and warranties on which
the Seller and the Depositor are relying in executing this Agreement and selling
and/or contributing the Aggregate Receivables:
a.Organization. The Issuer is a statutory trust duly formed and validly existing
in good standing under the laws of the State of Delaware and is duly qualified
to do business and is in good standing in each jurisdiction in which such
qualification is necessary in order to perform its obligations under this
Agreement and the other Transaction Documents to which it is a party.
b.Power and Authority. The Issuer has all requisite trust power and authority
and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being
conducted and to execute and deliver and perform its obligations under this
Agreement.
c.Authorization of Transaction. All appropriate and necessary action has been
taken by the Issuer to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
d.Agreement Binding. This Agreement and each of the other Transaction Documents
to which the Issuer is a party constitute the legal, valid and binding
obligation of the Issuer enforceable against it in accordance with their terms
except as may be limited by laws governing insolvency or creditors' rights or by
rules of equity. The execution, delivery and performance by the Issuer of this
Agreement and the other Transaction Documents to which the Issuer is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any material agreement, ordinance, decree, bond, indenture,
order or judgment to which the Issuer is a party or by which it or its
properties is or are bound.
e.Consents. All licenses, consents and approvals required from, and all
registrations and filings required to be made by the Issuer, with any
governmental or other public body or authority for the making and performance by
the Issuer of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
f.Organizational Information. The Issuer's Federal Tax ID Number is as follows:
38-7040165.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
Section 5.01.    Representations and Warranties
The Depositor hereby makes the following representations and warranties on which
the Issuer and the Seller are relying in executing this Agreement. The
representations are made as of the execution and delivery of this Agreement, and
as of each date of conveyance of any Receivables. Such representations and
warranties shall survive the sale of any Aggregate Receivables to the Depositor
and are as follows:
a.Organization. The Depositor is a limited liability company duly formed and
validly existing in good standing under the laws of the state of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Depositor or (B) the Depositor and its Affiliates taken as a whole or
(ii) the validity or enforceability of this

8



--------------------------------------------------------------------------------




Agreement or any of the other Transaction Documents to which the Depositor is a
party or the rights or remedies of the Seller, the Issuer or the Indenture
Trustee hereunder or thereunder or (iii) the ability of the Depositor to perform
its obligations under this Agreement or (iv) the enforceability or
recoverability of any of the Aggregate Receivables or (v) the status of all
Receivables conveyed under this Agreement being free and clear of all liens
(other than Permitted Liens) (any of (i) through (v), a “Depositor Material
Adverse Effect”).
b.Power and Authority. The Depositor has all requisite power and authority and
has all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being conducted and
to execute and deliver and perform its obligations under this Agreement and any
other Transaction Document to which it is a party and, except to the extent not
necessary in order to execute and deliver and perform its obligations under this
Agreement and any other Transaction Document to which it is a party, to own its
assets and carry on its business as now being conducted.
c.Authorization of Transaction. All appropriate and necessary action has been
taken by the Depositor to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
d.Agreement Binding. This Agreement and each of the other Transaction Documents
to which the Depositor is a party constitute the legal, valid and binding
obligation of the Depositor, enforceable in accordance with their terms except
as may be limited by laws governing insolvency or creditors' rights or by rules
of equity.
e.No Violations or Conflicts. The execution, delivery and performance by the
Depositor of this Agreement and the other Transaction Documents to which the
Depositor is a party will not violate any provision of law, regulation, order or
other governmental directive, or conflict with, constitute a default under, or
result in the breach of any provision of any material agreement, ordinance,
decree, bond, indenture, order or judgment to which the Depositor is a party or
by which it or its properties is or are bound.
f.Compliance with Law. The Depositor is conducting its business and operations
in compliance with all applicable laws, regulations, ordinances and directives
of governmental authorities, except where the failure to comply would not
reasonably be expected to have a Depositor Material Adverse Effect. The
Depositor has filed all tax returns required to be filed and has paid all taxes
in respect of the ownership of its assets or the conduct of its operations prior
to the date after which penalties attach for failure to pay, except to the
extent that the payment or amount of such taxes is being contested in good faith
by it in appropriate proceedings and adequate reserves have been provided for
the payment thereof.
g.Consents. All licenses, consents and approvals required from and all
registrations and filings required to be made by the Depositor with any
governmental or other public body or authority for the making and performance by
the Depositor of this Agreement and the other Transaction Documents to which it
is a party have been obtained and are in effect.
h.Litigation. There is no action, suit or proceeding at law or in equity by or
before any court, governmental agency or authority or arbitral tribunal now
pending or, to the knowledge of the Depositor, threatened against or affecting
it which has a reasonable possibility of being determined adversely in a manner
or amount that would have a Depositor Material Adverse Effect.
i.Other Obligations. The Depositor is not in default in the performance,
observance or fulfillment of any obligation, covenant or condition in any
agreement or instrument to which it is a party or by which it is bound the
result of which should reasonably be expected to have a Depositor Material
Adverse Effect.
j.1940 Act. The Depositor is not required to be registered as an “investment
company” and is not a company “controlled” by an investment company within the
meaning of the 1940 Act.
k.Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Aggregate Receivables on the Initial Funding Date or on
any Funding Date thereafter (i) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (ii) is, and will be,
able to pay its debts as they become due, and (iii) does not have unreasonably
small capital for

9



--------------------------------------------------------------------------------




the transactions contemplated in the Transaction Documents.
l.Full Disclosure. No document, certificate or report furnished by or on behalf
of the Depositor, in writing, pursuant to this Agreement, any other Transaction
Document or in connection with the transactions contemplated hereby or thereby
contains or will contain when furnished any untrue statement of a material fact.
There are no facts relating to and known by the Depositor, which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Depositor, or which should reasonably be expected to impair the ability
of the Depositor to perform its obligations under this Agreement or any other
Transaction Document, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Depositor
pursuant hereto or thereto.
m.ERISA. All Plans maintained by the Depositor or any of its Affiliates are in
substantial compliance with all applicable laws (including ERISA).
n.Fair Market Value and Fair Consideration. The Depositor is receiving fair
consideration and reasonably equivalent value in exchange for any sales of
Receivables to the Issuer under this Agreement.
o.Bulk Transfers. No sale, contribution, transfer, assignment or conveyance of
Aggregate Receivables by the Depositor to the Issuer contemplated by this
Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
p.Name. The legal name of the Depositor is as set forth in this Agreement and
the Depositor does not have any trade names, fictitious names, assumed names or
“doing business” names.
q.Organizational Information. The Depositor's Federal Tax ID Number is as
follows: 35-2445364.
r.Chief Executive Office. On the date of this Agreement, Depositor's chief
executive office and principal place of business is located at 350 Highland
Drive, Lewisville, Texas 75067.




ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Section 6.01.    Representations and Warranties
The Seller hereby makes the following representations and warranties on which
the Depositor and the Issuer are relying in accepting the Aggregate Receivables
and executing this Agreement. The representations are made as of the execution
and delivery of this Agreement, and as of each date of conveyance of any
Receivables. Such representations and warranties shall survive the sale of any
Aggregate Receivables to the Depositor and are as follows:
a.Organization. The Seller is a limited liability company duly formed and
validly existing in good standing under the laws of the state of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Seller or (B) the Seller and its Affiliates taken as a whole or (ii)
the validity or enforceability of this Agreement or any of the other Transaction
Documents or the rights or remedies of the Depositor, the Issuer or the
Indenture Trustee hereunder or thereunder or (iii) the ability of the Seller to
perform its obligations under this Agreement or (iv) the enforceability or
recoverability of any of the Aggregate Receivables or (v) the status of all
Receivables conveyed under this Agreement being free and clear of all Liens
(other than Permitted Liens) (any of (i) through (v), a “Seller Material Adverse
Effect”).
b.Power and Authority. The Seller has all requisite limited liability company
power and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to execute and deliver and perform its
obligations under this Agreement and any other Transaction Document

10



--------------------------------------------------------------------------------




to which it is a party and, except to the extent not necessary in order to
execute and deliver and perform its obligations under this Agreement and any
other Transaction Document to which it is a party, to own its assets and carry
on its business as now being conducted.
c.Authorization of Transaction. All appropriate and necessary action has been
taken by the Seller to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
d.Agreement Binding. This Agreement and each of the other Transaction Documents
to which the Seller is a party constitute the legal, valid and binding
obligation of the Seller enforceable in accordance with their terms except as
may be limited by laws governing insolvency or creditors' rights or by rules of
equity.
e.No Violations or Conflicts. The execution, delivery and performance by the
Seller of this Agreement and the other Transaction Documents to which the Seller
is a party will not violate any provision of law, regulation, order or other
governmental directive, or conflict with, constitute a default under, or result
in the breach of any provision of any agreement, ordinance, decree, bond,
indenture, order or judgment to which the Seller is a party or by which it or
its properties is or are bound.
f.Compliance with Law. The Seller is conducting its business and operations in
compliance with all applicable laws, regulations, ordinances and directives of
governmental authorities, except where the failure to comply would not
reasonably be expected to have a Seller Material Adverse Effect. The Seller has
filed all tax returns required to be filed and has paid all taxes in respect of
the ownership of its assets or the conduct of its operations prior to the date
after which penalties attach for failure to pay, except to the extent that the
payment or amount of such taxes is being contested in good faith by it in
appropriate proceedings and adequate reserves have been provided for the payment
thereof.
g.Consents. All licenses, consents and approvals required from and all
registrations and filings required to be made by the Seller with any
governmental or other public body or authority for the making and performance by
the Seller of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
h.Litigation. There is no action, suit or proceeding at law or in equity by or
before any court, governmental agency or authority or arbitral tribunal now
pending or, to the knowledge of the Seller, threatened against or affecting it
which has a reasonable possibility of being determined adversely in a manner or
amount that would reasonably be expected to have a Seller Material Adverse
Effect.
i.Other Obligations. The Seller is not in default in the performance, observance
or fulfillment of any obligation, covenant or condition in any agreement or
instrument to which it is a party or by which it is bound the result of which
should reasonably be expected to have a Seller Material Adverse Effect.
j.1940 Act. The Seller is not required to be registered as an “investment
company” and is not a company “controlled” by an investment company within the
meaning of the 1940 Act.
k.Solvency. The Seller, both prior to and after giving effect to each sale of
Aggregate Receivables on the Initial Funding Date or on any Funding Date
thereafter (i) is not, and will not be, “insolvent” (as such term is defined in
§ 101(32)(A) of the Bankruptcy Code), (ii) is, and will be, able to pay its
debts as they become due, and (iii) does not have unreasonably small capital for
the business in which it is engaged or for any business or transaction in which
it is about to engage.
l.Full Disclosure. No document, certificate or report furnished by or on behalf
of the Seller or the Servicer, in writing, pursuant to this Agreement, any other
Transaction Document or in connection with the transactions contemplated hereby
or thereby contains or will contain when furnished any untrue statement of a
material fact. There are no facts relating to and known by the Seller, which
when taken as a whole, materially adversely affect the financial condition or
assets or business of the Seller or the Servicer, or which should reasonably be
expected to impair the ability of the Seller or the Servicer to perform its
obligations under this Agreement or any other Transaction Document or Servicing
Contract, which have not been disclosed herein or in the certificates and other
documents furnished by or on behalf of the Seller or

11



--------------------------------------------------------------------------------




the Servicer pursuant hereto or thereto.
m.ERISA. All Plans maintained by the Seller or any of its Affiliates are in
substantial compliance with all applicable laws (including ERISA).
n.Fair Market Value and Fair Consideration. The Seller is receiving fair market
value and reasonably equivalent value in exchange for any sales of Receivables
to the Depositor under this Agreement.
o.Bulk Transfers. No sale, contribution, transfer, assignment or conveyance of
Aggregate Receivables by the Seller to the Depositor contemplated by this
Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
p.Name. The legal name of the Seller is as set forth in this Agreement and the
Seller does not have any trade names, fictitious names, assumed names or "doing
business" names other than the “doing business” name “Champion Mortgage
Company”.
q.Organizational Information. The Seller's Federal Tax ID Number is as follows:
75-2921540.
r.Chief Executive Office. On the date of this Agreement, Seller's chief
executive office and principal place of business is located at 350 Highland
Drive, Lewisville, Texas 75067.
s.Repayment of Receivables. The Seller has no reason to believe that at the time
of the sale of any Receivables to the Depositor pursuant hereto, such
Receivables will not be paid in full.
t.Reimbursement Amounts. The Seller has not waived or forgiven any obligation of
a Mortgagor to repay any Delinquency Advance or Servicing Advance.
u.Aggregate Receivables. As of the Initial Funding Date with respect to the
Initial Receivables and as of the related Funding Date with respect to the
Additional Receivables, as applicable:
i.
Each Additional Receivable has been created in accordance with the Seller's
customary procedures with respect to the applicable Securitization Trust and in
the ordinary course of business of the Seller.

ii.
The sale to the Depositor and the sale and/or contribution to the Issuer of the
rights to reimbursement for the Delinquency Advances, Legacy Deferred Servicing
Fees and Servicing Advances under each Securitization Trust, and the assignment
and Grant thereof to the Indenture Trustee, does not violate the terms of the
related Servicing Contract or any other material document or agreements to which
the Seller is a party or to which its assets or properties are subject.

iii.
No Receivable has been sold, transferred, assigned or pledged by the Seller to
any Person other than the Depositor or by the Depositor to any other Person
other than the Issuer. Immediately prior to the transfer and assignment herein
contemplated, the Seller was the sole owner with respect to each such
Receivable, and had the right to transfer and sell such Receivable, free and
clear of all Liens and rights of others other than Permitted Liens; immediately
upon the transfer and assignment thereof, the Issuer shall own all of such
interest in and to such Receivable, free and clear of all Liens and rights of
others (other than Permitted Liens).

iv.
No such Receivable has been identified by the Seller or reported to the Seller
as having resulted from fraud perpetrated by any Person with respect to such
Receivable.

v.
All filings (including UCC filings) necessary in any jurisdiction to perfect the
transfers and assignments herein contemplated, and solely in the event that any
of the transfers contemplated hereby were to be recharacterized as a pledge or
secured loan from the Depositor to the Seller and an assignment thereof from the
Depositor to the Issuer rather than absolute sales or contributions, or


12



--------------------------------------------------------------------------------




combinations thereof, to perfect the Depositor's and the Issuer's respective
security interests in the Aggregate Receivables that are prior, as applicable,
to any other interest held or to be held by any other Person (except the
Indenture Trustee on behalf of the Secured Parties), have been made.
vi.
Each such Receivable is the legal, valid and binding obligation of the related
Securitization Trust and is enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, debt adjustment, moratorium or other similar laws affecting
creditors' rights generally. There is no valid and enforceable offset, defense
or counterclaim to the obligation of the related Securitization Trust to make
payment of any such Receivable.

vii.
Each such Receivable is entitled to be paid, has not been repaid in whole or
been compromised, adjusted (except by partial payment), extended, satisfied,
subordinated, rescinded, amended or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, amendment or modification by the Seller.

viii.
No such Receivable includes amounts payable as a result of accounting or other
errors, or the failure to deposit funds or the misapplication of funds by the
Servicer.

ix.
No such Receivable has been identified by the Seller as a Nonrecoverable Advance
for which reimbursement has not been sought from the Securitization Trust in
accordance with the related Servicing Contract.

x.
The Initial Receivables shall constitute all of the outstanding Receivables with
respect to the Securitization Trusts as of the Initial Funding Date except for
Receivables repurchased by the Seller pursuant to Section 6.02 hereof. The
Additional Receivables conveyed on any Funding Date constitute all of the
Receivables related to Delinquency Advances, Legacy Deferred Servicing Fees
and/or Servicing Advances with respect to the Securitization Trusts (other than
the Initial Receivables), as of such Funding Date, not previously sold to the
Depositor hereunder, except for Receivables repurchased by the Seller pursuant
to Section 6.02 hereof. The Seller has not sold, assigned, transferred or
conveyed, without the Agent's consent, the right to reimbursement for any
Delinquency Advance or Servicing Advance with respect to the Securitization
Trusts to any Person other than the Depositor.

xi.
Other than any Non-Backstopped Receivables, if the related Delinquency Advance
or Servicing Advance becomes a Nonrecoverable Advance after the related Funding
Date, the related Servicing Contract provides for the reimbursement of such
Delinquency Advance or Servicing Advance from the general collections of the
Securitization Trust prior to any payments to related Securitization Trust
certificateholders.

(xiv)
Each Servicing Contract is in full force and effect and has not been amended or
modified such that the Seller reasonably believes such amendment or modification
has a material adverse effect on the Trust Estate or the interests of the
Noteholders, and no party thereto, to the knowledge of the Seller, is in default
thereunder; no Servicing Contract requires the Servicer to make Nonrecoverable
Advances; each Servicing Contract requires reimbursement in full of all
applicable Delinquency Advances, Legacy Deferred Servicing Fees and Servicing
Advances in connection with any redemption of Securitization Trust certificates
or termination of the Securitization Trust under


13



--------------------------------------------------------------------------------




such Servicing Contract prior to any payments to related Securitization Trust
certificateholders; and, to the extent known to the Seller at the time of a
material modification of a Mortgage Loan, all Delinquency Advances, Legacy
Deferred Servicing Fees and Servicing Advances related to such Mortgage Loan are
reimbursed in full upon such modification.
(i)
Each such Receivable is an obligation of a Securitization Trust for which the
related Servicing Contract provides that (A) the Servicer may enter into an
advance facility with any Person which provides that such Person may receive an
assignment or pledge of the Servicer's rights to be reimbursed for Delinquency
Advances, Legacy Deferred Servicing Fees and Servicing Advances under such
Servicing Contract and (B) other than with respect to any Non-FIFO Receivables,
all Delinquency Advances, Legacy Deferred Servicing Fees and Servicing Advances
as to a Mortgage Loan are reimbursed on a First In First Out (“FIFO”) basis,
such that the Delinquency Advances, Legacy Deferred Servicing Fees and Servicing
Advances of a particular type that were disbursed first in time will be
reimbursed prior to Delinquency Advances, Legacy Deferred Servicing Fees and
Servicing Advances of the same type with respect to that Mortgage Loan that were
disbursed later in time.

(ii)
Each Initial Receivable and each Additional Receivable is an Eligible Receivable
on its Funding Date.



Section 6.02.    Repurchase Upon Breach
The Issuer, the Depositor, the Indenture Trustee or the Seller, as the case may
be, shall inform the Issuer, the Depositor or the Seller (as applicable), the
Agent and the Indenture Trustee promptly (but in no event later than two (2)
Business Days following such discovery), in writing, upon the discovery of any
breach of the Seller's or Depositor's representations and warranties hereunder.
If any such representation or warranty pertains to a Receivable (including, but
not limited to, the representations under Sections 5.01(a)(iv) and 6.01(a)(iv)),
upon the direction of the Agent, unless such breach shall have been cured by the
earlier of (i) the Funding Date immediately following the discovery of such
breach by the Issuer, the Depositor or the Seller (as applicable), or (ii)
thirty (30) days after the earlier to occur of (A) the discovery of such breach
by the Issuer, the Depositor or the Seller (as applicable) or (B) receipt of
written notice of such breach by the Issuer, the Depositor, the Agent, the
Indenture Trustee or the Seller (as applicable), the Seller or the Depositor, as
applicable, shall repurchase such Receivable from the Issuer at a price equal to
the Repurchase Price therefor. The Seller shall pay any Repurchase Price
directly to the Indenture Trustee for deposit into the Reimbursement Account.
ARTICLE VII.
INTENTION OF THE PARTIES; SECURITY INTEREST
Section 7.01.    Intention of the Parties
It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, or combination thereof, of the related Receivables from the Seller
to the Depositor and an absolute sale or contribution, or a combination thereof,
as applicable, of the related Receivables from the Depositor to the Issuer and
that the related Receivables shall not be part of the Seller's or the
Depositor's estate or otherwise be considered property of the Seller or the
Depositor in the event of the bankruptcy, receivership, insolvency, liquidation,
conservatorship or similar proceeding relating to the Seller or the Depositor or
any of their property.
Except as set forth below, it is not intended that any amounts available for
reimbursement of Receivables be deemed to have been pledged by the Seller to the
Depositor or by the Depositor to the Issuer

14



--------------------------------------------------------------------------------




or the Indenture Trustee to secure a debt or other obligation of the Seller or
the Depositor. In the event that (A) the transfer of Receivables by the Seller
to the Depositor or by the Depositor to the Issuer is deemed by a court or
applicable regulatory, administrative or other governmental body contrary to the
express intent of the parties to constitute a pledge rather than a sale or
contribution, or a combination thereof, of the Receivables, or (B) if amounts
available now or in the future for reimbursement of any Receivables are held to
be property of the Seller or the Depositor or a loan to the Seller or the
Depositor, or (C) if for any reason this Agreement is held or deemed to be a
financing or some other similar arrangement or agreement, then:
(i) this Agreement is and shall be a security agreement within the meaning of
Articles 8 and 9 of the Relevant UCC;
(ii) the Issuer shall be treated as having a first priority, perfected security
interest in and to, and lien on, the Receivables so transferred and assigned to
the Issuer hereunder; and
(iii) the agreement of the Seller and the Depositor hereunder to sell, assign,
convey and transfer the Receivables shall be a grant by the Seller to the
Depositor and by the Depositor to the Issuer of a security interest in the
Receivables Related Collateral (as defined below), in any case, whether now in
existence or hereafter arising.
In furtherance of the foregoing, Seller does hereby grant to the Depositor and
the Depositor does hereby grant to the Issuer, a security interest in all of the
Seller's and Depositor's, as applicable, property and right (including the power
to convey title thereto), title, and interest, whether now owned or hereafter
acquired in and to the Aggregate Receivables, together with (A) all amounts
payable now or in the future by or with respect to the Receivables, (B) any and
all general intangibles consisting of, arising from or relating to any of the
foregoing, and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all such amounts from time to time held or invested in
accounts maintained by or on behalf of the Seller, by or on behalf of the
Securitization Trusts or by or on behalf of the Depositor, whether in the form
of cash, instruments, securities or other property and (C) all moneys due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the UCC), together with all rights
of the Seller to enforce such Receivables under each Servicing Contract (the
“Receivables Related Collateral”). The possession by the Issuer or its agent of
notes and such other goods, money, documents or such other items of property as
constitute instruments, money, negotiable documents or chattel paper, in each
case, which constitute any of the items described in the foregoing sentence, or
proceeds thereof, shall be “possession by the secured party,” or possession by a
purchaser or a person designated by such secured party, for purposes of
perfecting the security interest pursuant to the Relevant UCC of any applicable
jurisdiction; and notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be notifications to, or acknowledgments, receipts or confirmations from,
financial intermediaries, bailees or agents (as applicable) of any such holder
for the purpose of perfecting such security interest under applicable law.
Section 7.02.    Security Interest


a.The Seller shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in (i) any of the Aggregate Receivables, (ii) the
amounts reimbursable now or in the future by or with respect to the
Securitization Trusts in respect of any of the Aggregate Receivables or (iii)
the other property described above (including any and all Receivables Related
Collateral), such security interest would be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement. The Seller shall execute such documents and
instruments

15



--------------------------------------------------------------------------------




as the Depositor may reasonably request from time to time in order to effectuate
the foregoing and shall return to the Depositor the executed copy of such
documents and instruments. Without limiting the generality of the foregoing, the
Depositor shall forward for filing, or shall cause to be forwarded for filing,
at the expense of the Seller, all filings necessary to maintain the
effectiveness of any original filings necessary under the Relevant UCC to
perfect the Depositor's security interest described above, including without
limitation (x) UCC continuation statements, and (y) such other statements as may
be occasioned by (1) any change of name of the Seller or the Depositor (such
preparation and filing shall be at the expense of the Depositor, if occasioned
by a change in such party's name) or (2) any change of location of the
jurisdiction of organization of the Seller.
b.The Depositor shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in (i) any of the Aggregate Receivables, (ii) the
amounts reimbursable now or in the future by or with respect to the
Securitization Trusts in respect of any of the Aggregate Receivables or (iii)
the other property described above (including any and all Receivables Related
Collateral), such security interest would be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement. At the Issuer's direction, the Depositor shall
execute such documents and instruments as the Issuer may reasonably request from
time to time in order to effectuate the foregoing and shall return to the Issuer
the executed copy of such documents and instruments. Without limiting the
generality of the foregoing, the Issuer shall forward for filing, or shall cause
to be forwarded for filing, at the expense of the Depositor, all filings
necessary to maintain the effectiveness of any original filings necessary under
the Relevant UCC to perfect the Issuer's security interest described above,
including without limitation (x) UCC continuation statements and (y) such other
statements as may be occasioned by (1) any change of name of the Depositor or
the Issuer (such preparation and filing shall be at the expense of the Issuer,
if occasioned by a change in such party's name) or (2) any change in the
jurisdiction of organization of the Depositor.


ARTICLE VIII.
COVENANTS OF THE SELLER
Section8.01.    Information
The Seller shall furnish to the Depositor, the Issuer, the Indenture Trustee,
the Calculation Agent, the Agent and the Secured Parties:
a.such information (including, but not limited to, information pertaining to the
condition or operations, financial or otherwise, of the Issuer, the Depositor,
the Seller and the Servicer), documents, records or reports with respect to the
Aggregate Receivables, the Securitization Trusts, the related Mortgage Loans,
the transactions contemplated under the Transaction Documents, the Issuer, the
Depositor, the Seller and the Servicer as the Issuer, the Depositor, the
Indenture Trustee, the Calculation Agent, the Agent, the Noteholders or the
Secured Parties may from time to time reasonably request;
b.prompt notice of any Event of Default, Servicer Termination Event, Early
Amortization Event or Funding Interruption Event under the Indenture, or any
event known to the Seller which, with the passage of time or the giving of
notice or both, would become an Event of Default, Servicer Termination Event,
Early Amortization Event or Funding Interruption Event under the Indenture,
including, but not limited to, information describing such event and, if
applicable, the steps being taken, if any, with respect thereto;
c.prompt written notice of a change in name, or address of the jurisdiction of
organization of the Seller, the Depositor or the Issuer;
d.prompt notice of the occurrence of any Servicer Termination Event or “event of
default” by the Servicer under any Servicing Contract (as such term or term of
substantially similar import is defined in such Servicing Contract) without
regard to whether such Servicer Termination Event or “event of default” has been
cured; and

16



--------------------------------------------------------------------------------




e.the information and reports required pursuant to Section 6.02 of the
Indenture.
Section .Acknowledgment
        
Section 8.02        Acknowledgment
(a)Subject to the terms and provisions with respect to the Subserviced
Securitization Trusts, as set forth in the Indenture, prior to the date on which
a Securitization Trust is added to any of Schedule I, Schedule II, Schedule III
or Schedule VIII to the Indenture, the Seller shall obtain the consent of the
Securitization Trustee of such Securitization Trust or seek acknowledgment of
receipt of such Securitization Trustee's notice, in each case as required under
the applicable Servicing Contract, that the Seller intends to enter into an
“Advance Facility” (as such term or term of substantially similar import is
defined in each Servicing Contract), whereby the Seller will sell and assign the
Receivables to the Depositor, following which the Depositor will sell and/or
contribute to the Issuer, who will pledge and assign such Receivables to the
Indenture Trustee, acting on behalf of the Noteholders, as an “Advance Financing
Person” (as such term or term of substantially similar import is defined in each
Servicing Contract), and that the Transaction Documents shall constitute such
“Advance Facility”.
(b)On or prior to the Closing Date, the Seller shall deliver to the Agent the
MSR Transfer Evidence with respect to all Securitization Trusts on Schedule I-A,
Schedule I-B, Schedule II, Schedule III and Schedule VII of the Indenture as of
the Closing Date. Prior to the date on which a Securitization Trust is added to
any of Schedule I-A, Schedule I-B, Schedule II or Schedule III to the Indenture,
the Seller shall have delivered to the Agent the MSR Transfer Evidence with
respect to such Securitization Trust.
        
Section 8.03.    Access to Information


a.The Seller shall, at any time and from time to time during regular business
hours, or at such other reasonable times upon reasonable notice to the Seller
permit the Depositor, the Issuer, the Indenture Trustee, the Agent, the Variable
Funding Noteholders or their agents or representatives, at the Seller's expense;
provided, however, (i) to the extent the Agent, the Variable Funding Noteholders
or their agents exercise their rights under this Section 8.03(a) more than twice
in any given calendar year, any expense incurred in connection with the exercise
of such rights shall be subject to the approval of the Seller and (ii) any
expense incurred in connection with the exercise of such rights in excess of
$5,000 per calendar year shall be subject to the approval of the Seller;
provided, further, the limitations set forth in this Section 8.03 shall be in
addition to and in no way affect the terms and provisions of the Verification
Agent Letter or Section 9.04; provided, further, that, no such limitations shall
apply after an Event of Default or an Early Amortization Event, but only so long
as that does not unreasonably interfere with the Seller's conduct of its
business:
i.
to examine all books, records and documents (including computer tapes and disks)
in the possession or under the control of the Seller relating to the Aggregate
Receivables or the Transaction Documents as may be requested;

ii.
to visit the offices and property of the Seller for the purpose of examining
such materials described in clause (i) above; and

iii.
to conduct verification procedures alongside the Verification Agent, including
access to the appropriate servicing personnel of the Seller.

Section 8.04.    Ownership and Security Interests; Further Assurances
The Seller will take all action necessary to maintain the Indenture Trustee's
security interest in the Receivables and the other items pledged to the
Indenture Trustee pursuant to the Indenture.

17



--------------------------------------------------------------------------------




The Seller agrees to take any and all acts and to execute any and all further
instruments reasonably necessary or requested by the Depositor, the Issuer, the
Indenture Trustee, the Agent or the holders of 66 2/3% of the Commitments of the
Variable Funding Notes to more fully effect the purposes of this Agreement.
Section 8.05    Covenants
The Seller shall duly observe and perform each of its covenants set forth in
each of the Transaction Documents to which it is a party. The Seller in its
capacity as Servicer shall duly observe and perform each of its covenants set
forth in each Servicing Contract, and hereby covenants to pay within five (5)
days of its receipt of any invoice therefor by the Depositor, the Issuer, the
Indenture Trustee, the Calculation Agent or the Agent all of the reasonable
out-of-pocket costs and expenses incurred in connection with the administration
of the transactions contemplated hereby (other than the Unused Line Fee),
including, without limitation, but subject to Section 9.02(c), all reasonable
fees, disbursements and expenses of counsel to the Depositor, the Issuer, the
Agent, the Indenture Trustee and the Calculation Agent. The Seller shall,
promptly upon making its determination that a Delinquency Advance or Servicing
Advance is a Nonrecoverable Advance, seek reimbursement for that advance in
accordance with the related Servicing Contract.
The Seller hereby covenants that except for the sales hereunder, the Seller will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien (other than Permitted Liens) on, any
Receivable transferred hereunder, or any interest therein; and the Seller will
defend the right, title and interest of the Issuer, as assignee of the
Depositor, in, to and under the Receivables, against all claims of third parties
claiming through or under the Seller.
Section 8.06.    Assignment of Rights
Either (i) while an Event of Default has occurred and is continuing or (ii) in
the absence of an Event of Default but only for the limited purpose of effecting
buybacks for defective Receivables pursuant to Section 6.02, the Seller, the
Depositor and the Issuer hereby constitute and irrevocably appoint the Indenture
Trustee, with full power of substitution and revocation, as the Seller's, the
Depositor's and the Issuer's true and lawful agent and attorney-in-fact, with
the power to the full extent permitted by law, to exercise with respect to the
Receivables conveyed under this Agreement, all the rights, powers and remedies
of an owner. The power of attorney granted pursuant to this Agreement and all
authority hereby conferred are granted and conferred solely to protect the
Secured Parties' respective interests in the Receivables and shall not impose
any duty upon the Indenture Trustee to exercise any power. The Seller, the
Depositor and the Issuer shall execute any documentation, including, without
limitation, any powers of attorney and/or irrevocable proxies, requested by the
Indenture Trustee to effectuate such assignment. The foregoing grant and
assignment are powers coupled with an interest and are irrevocable.
Section 8.07.    Risk Retention


a.The Seller covenants that, at all times, (i) it shall continue to own 100% of
the equity interest in the Depositor, (ii) it will not sell, transfer, convey,
assign, pledge or grant a security interest in the equity of the Depositor
without express written consent of the Agent (such consent in the sole and
absolute discretion of the Agent) and (iii) the Depositor shall hold such amount
of Trust Certificates as represents an amount not less than 5% of the Aggregate
Receivables owned by the Issuer.
b.The Depositor covenants that, at all times, (i) it shall hold such amount of
Trust Certificates as represents an amount not less than 5% of the Aggregate
Receivables owned by the Issuer and (ii) its exposure under the Trust
Certificates shall not be subject to any credit risk mitigation or any short
position or any hedging and it shall not sell, transfer, convey, assign, pledge
or grant a security interest in

18



--------------------------------------------------------------------------------




the Trust Certificates without the express written consent of the Agent (such
consent in the sole and absolute discretion of the Agent).
c.In connection with the delivery of each Monthly Servicer Report, an authorized
officer of the Seller and the Depositor shall (i) certify as to the Seller's and
the Depositor's compliance with the covenants set forth in this Section 8.07 as
of such date and (ii) deliver such supporting information evidencing such
compliance as any party to any Transaction Document (including the Noteholders)
may reasonably request from time to time.


ARTICLE IX.
ADDITIONAL COVENANTS
Section 9.01.    Further Assurances
The parties hereto will take all reasonable action necessary to obtain (and will
cooperate with one another in taking such action to obtain) any consent,
authorization, permit, license, franchise, order or approval of, or any
exemption by, any Governmental Authority or any other Person, required to be
obtained or made by it in connection with any of the transactions contemplated
by this Agreement.
Section 9.02.    Expenses.
a.The Seller covenants that, whether or not the Closing takes place, except as
otherwise expressly provided herein, all reasonable costs and expenses incurred
by the Agent, the Administrative Agent, the Calculation Agent or the Indenture
Trustee in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Seller.
b.Except as otherwise expressly set forth in the Indenture, the Seller covenants
to pay as and when billed by the Depositor, the Issuer, the Indenture Trustee,
the Calculation Agent, the Agent or any Variable Funding Noteholder all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, all reasonable fees, disbursements and expenses of counsel to the
Depositor, the Issuer, the Agent, the Indenture Trustee, the Calculation Agent
and the Variable Funding Noteholders.
c.Notwithstanding anything herein to the contrary, the Seller shall not have any
obligation to pay for any fees, disbursements and expenses related to legal
counsel for the Noteholder and the Agent in connection with the Closing to the
extent that such amounts, together with any such amounts paid by the Issuer and
the Depositor in connection with any Transaction Document (including the
Commitment Letter (as defined in the Note Purchase Agreement)), exceed $250,000
in the aggregate (provided that, in each case, such cap shall not apply to fees
and expenses incurred in connection with legal and other due diligence).
Section 9.03    Mutual Obligations
On and after the Closing, each party hereto will do, execute and perform all
such other acts, deeds and documents as one or more other parties may from time
to time reasonably require in order to carry out the intent of this Agreement.
Section 9.04.    Servicing Standards
At all times, the Seller, as Servicer shall, unless otherwise consented to by
the Agent (the following collectively referred to in the Transaction Documents
as the “Servicing Standards”):
(i)    continue to make Delinquency Advances and Servicing Advances and seek
reimbursement, including reimbursement of Delinquency Advances and Servicing
Advances deemed Nonrecoverable Advances by the Servicer, in accordance with the
related Servicing Contract;
(ii)    apply the Advance Reimbursement Amount on a FIFO basis;
(iii)    identify on its systems the Issuer as the owner of each Delinquency
Advance and

19



--------------------------------------------------------------------------------




Servicing Advance and that such Delinquency Advance or Servicing Advance has
been pledged to the Indenture Trustee;
(iv)    maintain systems and operating procedures necessary to comply with all
the terms of the Transaction Documents, including but not limited to maintaining
records and systems necessary to indicate cumulative recoveries on each category
of Delinquency Advance and Servicing Advance;
(v)    cooperate with the Verification Agent in its duties set forth in the
Transaction Documents;
(vi)    cooperate with the Calculation Agent and the Indenture Trustee in their
respective duties set forth in the Transaction Documents;
(vii)     make all Delinquency Advances within the period required under the
related Servicing Contract, unless the same is the result of inadvertence and is
corrected on or prior to the related Distribution Date for the applicable
Securitization Trust;
(viii)    with respect to all Delinquency Advances, agree to deposit the Advance
Reimbursement Amount from the Collection Account of the related Securitization
Trust directly to the Reimbursement Account on a daily basis not later than the
second Business Day following receipt thereof and not deposit any Advance
Reimbursement Amount at any time in the Servicer's own accounts;
(ix)    with respect to all Servicing Advances, deposit the related Advance
Reimbursement Amounts from the Payment Clearing Account or related Collection
Account, as applicable, directly to the Reimbursement Account on a daily basis
not later than the second Business Day following receipt thereof and not deposit
any such Advance Reimbursement Amounts at any time in the Servicer's own
accounts;
(x)    with respect to all Legacy Deferred Servicing Fees, deposit the Advance
Reimbursement Amounts from the Payment Clearing Account or related Collection
Account, as applicable, directly to the Reimbursement Account on a daily basis
not later than the second Business Day following receipt thereof and not deposit
any such Advance Reimbursement Amounts at any time in the Servicer's own
accounts;
(xi)    with respect to Delinquency Advances and Servicing Advances from
Non-Backstopped Securitization Trusts, agree to reimburse itself for Escrow
Advances and Corporate Advances before Delinquency Advances in respect of a
Mortgage Loan upon liquidation of such Mortgage Loan, to the extent permitted by
the related Servicing Contract; provided, that, if Receivables attributable to
Delinquency Advances are Non-Backstopped Receivables under a Servicing Contract
but Corporate Advances and Escrow Advances are not, the Servicer shall effect
reimbursement to itself for such Non-Backstopped Receivables before Receivables
that are not Non-Backstopped Receivables to the extent permitted by the related
Servicing Contract;
(xii)    maintain, or cause to be maintained, accurate records with respect to
the Mortgage Loans in each Securitization Trust reflecting the status of all
Pool-Level Delinquency Advances, Loan-Level Delinquency Advances (Non-Judicial
States), Loan-Level Delinquency Advances (Judicial States), Corporate Advances
(Non-Judicial States), Corporate Advances (Judicial States), Escrow Advances
(Non-Judicial States), Escrow Advances (Judicial States) and Legacy Deferred
Servicing Fees for such Securitization Trust, including the cumulative
recoveries related to such Delinquency Advances, Legacy Deferred Servicing Fees
and Servicing Advances;
(xiii)    service all Mortgage Loans related to all Securitization Trusts in
accordance with the

20



--------------------------------------------------------------------------------




terms of the related Servicing Contract without regard to any ownership of any
securities issued by the related Securitization Trust; and
(xiv)    other than with respect to an amendment to a Servicing Contract
executed in accordance with Section 9.11 hereof, not change reimbursement
mechanics of Delinquency Advances on any Securitization Trust from Pool-Level
Advances to Loan-Level Delinquency Advances or from Loan-Level Delinquency
Advances to Pool-Level Advances.
Section 9.05        Transfer of Servicing; Replacement of Servicer


a.Upon a voluntary transfer of servicing by the Seller as Servicer following the
resignation of Nationstar as the Servicer, the Seller shall immediately
repurchase the related Receivables from the Issuer at a price equal to the
Repurchase Price therefor.
b.Upon an involuntary transfer of servicing by the Seller as Servicer following
the termination of Nationstar as Servicer, the Seller shall immediately
repurchase the related Non-FIFO Receivables from the Issuer at a price equal to
the Repurchase Price therefor and, with respect to all related Receivables other
than such Non-FIFO Receivables, shall use commercially reasonable efforts to
negotiate payment in full by the successor servicer of the aggregate Receivables
Balance relating to the Aggregate Receivables; provided, however, that the
Seller as Servicer shall not agree to any negotiated payment of such aggregate
Receivables Balance by the successor servicer without the consent of the Agent.
c.With respect to any Subserviced Securitization Trust, the Seller shall use
commercially reasonable efforts to satisfy the corporate requirements and other
conditions precedent set forth in the Related Servicing Contract in order to
cause the transfer of primary servicing from the applicable MSR Seller to
Nationstar, including but not limited to the delivery of all MSR Transfer
Evidence with respect to such Related Servicing Contract.
Section 9.06    Bankruptcy
The Seller shall not take any action in any capacity to file any bankruptcy,
reorganization or insolvency proceedings against the Depositor or the Issuer, or
cause the Depositor or the Issuer to commence any reorganization, bankruptcy or
insolvency proceedings under any applicable state or federal law, including
without limitation any readjustment of debt, or marshaling of assets or
liabilities or similar proceedings. The Depositor shall not take any action in
any capacity to file any bankruptcy, reorganization or insolvency proceedings
against the Issuer, or cause the Issuer to commence any reorganization,
bankruptcy or insolvency proceedings under any applicable state or federal law,
including without limitation any readjustment of debt, or marshaling of assets
or liabilities or similar proceedings. The Seller and the Depositor are not
transferring and will not transfer any of the Receivables with intent to hinder,
delay or defraud any Person.
Section 9.07    Legal Existence
The Seller and the Depositor shall do or cause to be done all things necessary
on their part to preserve and keep in full force and effect their existence as
limited liability companies or corporations, as applicable, and the Issuer shall
do or cause to be done all things necessary on its part to preserve and keep in
full force and effect its existence as a Delaware statutory trust, and each of
the Seller, the Depositor and the Issuer shall do or cause to be done all things
necessary on their part to maintain each of their licenses, approvals,
registrations or qualifications in all jurisdictions in which their ownership or
lease of property or the conduct of their business requires such licenses,
approvals, registrations or qualifications; except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have a Material Adverse Effect.
Section 9.08    Compliance With Laws
The Seller and the Depositor shall comply with all laws, rules and regulations
and orders of any Governmental

21



--------------------------------------------------------------------------------




Authority applicable to the Seller and the Depositor, except where the failure
to comply would not have a Material Adverse Effect.
Section 9.09    Taxes
The Seller and the Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Seller and the Depositor, as
applicable, or upon such party's income and profits, or upon any of such party's
property or any part thereof, before the same shall become in default; provided,
that the Seller and the Depositor shall not be required to pay and discharge any
such tax, assessment, charge or levy so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Seller and
the Depositor shall have set aside on its books adequate reserves with respect
to any such tax, assessment, charge or levy so contested, or so long as the
failure to pay any such tax, assessment, charge or levy would not, individually
or in the aggregate, have a Material Adverse Effect.
Section 9.10.    No Liens, Etc. Against Receivables and Trust Property
Each of the Seller and the Depositor hereby covenants and agrees not to create
or suffer to exist (by operation of law or otherwise) any Lien upon or with
respect to any of the Aggregate Receivables or any of its interest therein, if
any, or upon or with respect to any of its interest in any Account, or assign
any right to receive income in respect thereof, other than Permitted Liens. Each
of the Seller and the Depositor shall immediately notify the Indenture Trustee
of the existence of any Lien on any of the Aggregate Receivables and shall
defend the right, title and interest of each of the Depositor, the Issuer and
the Indenture Trustee in, to and under the Aggregate Receivables, against all
claims of third parties.
Section 9.11.    Amendments to Servicing Contracts
The Seller, in its capacity as Servicer under the Servicing Contracts with
respect to the Securitization Trusts, hereby covenants and agrees not to amend
or agree to the amendment of any of the Servicing Contracts without providing
ten (10) days prior written notice to the Agent and the Indenture Trustee (for
subsequent distributions to Noteholders) (in each case, such written notice
delivered by certified mail, return receipt requested) and, if such amendment
has a material adverse effect on the Trust Estate or the interests of the
Noteholders as determined by the Agent, without receipt of the prior written
consent of the Agent and the Controlling Class Required Noteholders.  The Agent
shall notify the Seller, in its capacity as Servicer, that it reasonably
believes such amendment to have a material adverse effect on the Trust Estate
within such ten (10) days of its receipt of the notice of the Seller of the
applicable amendment; provided, however, that if no such notice is received by
the Seller from the Agent within such ten (10) day period, the Agent will be
deemed to have notified the Seller, in its capacity as Servicer, that it
reasonably believes such amendment does not have a material adverse effect on
the Trust Estate or the interests of the Noteholders at the expiration of such
ten (10) days. Notwithstanding the foregoing, the Seller, in its capacity as
Servicer under the Servicing Contracts with respect to the Securitization
Trusts, may amend a Servicing Contract with the written consent of the Agent and
the Controlling Class Required Noteholders.
Section 9.12    No Netting or Offsetting
The Seller, in its capacity as Servicer, shall collect and deposit gross
collections with respect to the Securitization Trusts into the related
Collection Accounts in accordance with the related Servicing Contracts, without
netting, off-set or deduction from such collections or deposits for any purpose,
with the exception of Servicing Compensation due and payable to the Servicer.
The Seller shall make all Delinquency Advances and Servicing Advances out of its
own funds without the utilization of any netting or offsetting of amounts in any
account of the Securitization Trust, except as permitted under the Servicing
Contracts with respect to amounts paid ahead by Mortgagors (or such
substantially similar term as is used in each such Servicing Contract). The
Seller shall repay any amounts borrowed with respect to amounts paid ahead by
Mortgagors (or such substantially similar term as is used in each such Servicing
Contract) pursuant to the terms and provisions of the Servicing Contracts.

22



--------------------------------------------------------------------------------




Section 9.13    Books and Records
The Seller shall maintain accounts and records as to each Receivable accurately
and in sufficient detail to permit the reader thereof to know at any time the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each, if applicable). The Seller shall maintain its
computer records so that, from and after the time of the Granting of the
security interest under the Indenture on the Receivables to the Indenture
Trustee, the Seller's master computer records (including any back-up archives)
that refer to any Receivables indicate clearly the interest of the Issuer in
such Receivables and that the Receivable is owned by the Issuer and pledged to
the Indenture Trustee on behalf of the Secured Parties.
The Depositor shall maintain (or cause to be maintained) accounts and records as
to each Aggregate Receivable accurately and in sufficient detail to permit the
reader thereof to know at any time the interest of the Issuer in such
Receivables and that the Receivable is owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Secured Parties.
Section 9.14.    Verification Agent
Each of the Seller and the Depositor shall cooperate with the Verification Agent
and shall allow the Verification Agent access to its books, records, computer
system and employees during ordinary business hours upon reasonable notice and,
subject to the terms of the Verification Agent Letter, shall allow the
Verification Agent to review all collections and to make copies of any books,
records and documents requested by the Verification Agent, but solely to the
extent such items and review relate to the Aggregate Receivables and the
obligations of the Seller, the Servicer and the Depositor under the Transaction
Documents and the Servicing Contracts for the Securitization Trusts.
Section 9.15.    Exclusive
The Initial Receivables to be sold to the Depositor and to be sold and/or
contributed from the Depositor to the Issuer on the Initial Funding Date shall
consist of all of the Receivables with respect to the Securitization Trusts
outstanding as of the Initial Funding Date. The Additional Receivables sold on
each Funding Date shall consist of all of the Receivables with respect to the
Securitization Trusts other than the Initial Receivables and the Receivables
previously sold to the Depositor hereunder (other than Receivables repurchased
by the Seller pursuant to Section 6.02 hereof) as of the related Funding Date.
During the Funding Period, the Seller shall not sell, assign, transfer, pledge
or convey any Receivable with respect to the Securitization Trusts to any Person
other than the Depositor.
Section 9.16.    Recovery
The Seller shall diligently endeavor to collect reimbursement of Aggregate
Receivables and shall not waive or forgive the obligation of a mortgagor to pay
such amounts except as may be required pursuant to the related Servicing
Contracts or in accordance with accepted servicing practices (as set forth in
such Servicing Contracts); provided, however, that upon waiving the right to
collect all or a part of any such Receivable, the Seller shall immediately
notify the Agent of such waiver and, upon the direction of the Agent, purchase
the related Receivable from the Issuer at an amount equal to the applicable
Repurchase Price.
Section 9.17.    Merger; Change of Control
Without the prior written consent of the Agent, (i) the Depositor shall not
enter into any transaction related to a merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation, wind up or
dissolution) and (ii) the Seller shall not enter into any transaction related to
a merger, consolidation or amalgamation which shall result in a material change
in its Core Business Activities as carried on as of the date hereof or shall
result, at any time, in less than 75% of the total revenue of Nationstar being
derived from its Core Business Activities for the immediately preceding twelve
(12) month period, or liquidate, wind up or dissolve itself (or suffer any
liquidation, wind up or dissolution). In addition, without the prior written
consent of the Agent, the Seller hereby covenants that it shall not enter into
any agreement or understanding,

23



--------------------------------------------------------------------------------




engage in any transaction or take any other action that shall result in a Change
of Control with respect to the Seller.
Section 9.18.    Use of Proceeds
The Seller shall utilize the proceeds of each purchase of Initial Receivables
and Additional Receivables for general corporate purposes.
Section 9.19.    Seller Procedures and Methodology
The Seller shall provide the Agent and the Noteholders with 30 days written
notice prior to the modification of its procedures or methodology relating to:
(i) the reimbursement mechanics of Delinquency Advances or Servicing Advances;
(ii) the way in which it determines that a Delinquency Advance, Servicing
Advance or Legacy Deferred Servicing Fee is a Nonrecoverable Advance and the
extent to which it is no longer obligated to make any such Delinquency Advance
or Servicing Advance under the related Servicing Contract; and (iii) the way in
which it calculates Market Value of a residential property subject to a Mortgage
Loan or an REO property.
Section 9.20.    Further Action.
The Seller, acting as Servicer, covenants that Seller, Depositor and Issuer each
individually, and collectively, covenant that they will take such further action
as may be necessary, in the reasonable opinion of the Agent, to satisfy the
requirements imposed on any Noteholder (or any Purchaser) relating to risk
retention and disclosure set forth in Article 122a of European Union Directive
2006/48/EC) or such other law or regulation, directive, guideline, decision or
request of any court, central bank, regulator or other Governmental Authority
that would apply penalty risk weighting to the Notes or impose any other
penalties on the Noteholders.
ARTICLE X.
INDEMNIFICATION
Section 10.01    Indemnification.
a.Without limiting any other rights that an Indemnified Party may have hereunder
or under applicable law, the Seller hereby agrees to indemnify each Indemnified
Party (as defined below) from and against any and all Indemnified Amounts (as
defined below) which may be imposed on, incurred by or asserted against an
Indemnified Party in any way arising out of or relating to any breach of the
Seller's or the Servicer's obligations or covenants under this Agreement or any
other Transaction Document, or the ownership of the Aggregate Receivables or in
respect of the Aggregate Receivables, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party.
Without limiting or being limited by the foregoing, the Seller shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from:
i.
a breach of any representation or warranty made by the Seller under or in
connection with this Agreement;

ii.
the failure by the Seller or the Servicer to comply with any term, provision or
covenant contained in this Agreement, or any agreement executed by it in
connection with this Agreement or with any applicable law, rule or regulation
with respect to any Aggregate Receivable, or the nonconformity of any Aggregate
Receivable with any such applicable law, rule or regulation;

iii.
the failure to vest and maintain vested in the Issuer, or to transfer, to the
Issuer, ownership of the Aggregate Receivables, together with all collections in
respect thereof, free and clear of any adverse claim (except as permitted
hereunder and in the Indenture), whether existing at the time of the transfer of


24



--------------------------------------------------------------------------------




such Aggregate Receivable or at any time thereafter, or the failure to vest and
maintain vested in the Indenture Trustee the perfection of the security interest
in the Aggregate Receivables free and clear of any adverse claim (except as
permitted hereunder and in the Indenture), whether existing at the time of the
transfer of such Aggregate Receivable or at any time thereafter; or
iv.
removal of the Seller as Servicer with respect to any of the Subserviced
Securitization Trusts (set forth on Schedule VIII of the Indenture as of the
Closing Date) by the related Securitization Trustee on account of a failure to
satisfy any condition to transfer of servicing requiring rating agency
confirmation with respect thereto.

b.Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 shall be paid to the Indemnified Party within twenty (20) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer, the Indenture Trustee, the Calculation Agent, the Owner Trustee, the
Agent, the Variable Funding Noteholders and any Swap Provider and their
officers, employees, directors and successors or assigns. “Indemnified Amounts”
means any and all claims, losses, liabilities, obligations, damages, penalties,
actions, judgments, suits, and related reasonable costs and reasonable expenses
of any nature whatsoever, including reasonable attorneys' fees and disbursements
(subject to the following paragraph), incurred by an Indemnified Party.
c.Promptly after an Indemnified Party shall have been served with the summons or
other first legal process or shall have received written notice of the threat of
a claim in respect of which an indemnity may be claimed against the Seller under
this Section 10.01, the Indemnified Party shall notify the Seller in writing of
the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, and providing a
copy thereof; provided, however, that failure so to notify the Seller shall not
relieve the Seller from any liability which it may have hereunder or otherwise
except to the extent that the Seller is prejudiced by such failure so to notify
the Seller. The Seller will be entitled, at its own expense, to participate in
the defense of any such claim or action and to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party, unless the defendants
in any such action include both the Indemnified Party and the Seller, and the
Indemnified Party (upon the advice of counsel) shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Seller, or one or more Indemnified Parties,
and which in the reasonable opinion of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Seller and such
Indemnified Party; provided, however, that the Seller shall not be responsible
for the fees and expenses of more than one firm of attorneys for all Indemnified
Parties related to the Depositor, one firm of attorneys for all Indemnified
Parties related to the Issuer, one firm of attorneys for all Indemnified Parties
related to the Agent, one firm of attorneys for all Indemnified Parties related
to the Noteholders and one firm of attorneys for all Indemnified Parties related
to the Indenture Trustee. Each Indemnified Party shall cooperate with the Seller
in the defense of any such action or claim. The Seller shall not, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding or threatened proceeding.
Section 10.02    Non-Consolidation. The Depositor shall (and the Seller, as the
sole owner of 100% of the membership interests in the Depositor, shall cause the
Depositor to):
a.maintain its own books and records and bank accounts separate from those of
any other Person or the Seller;
b.at all times hold itself out to the public and all other Persons as a legal
entity separate from the Seller and any other Person;
c.file its own tax returns, if any, as may be required under applicable law, to
the extent

25



--------------------------------------------------------------------------------




(i) not part of a consolidated group filing a consolidated return or returns or
(ii) not treated as a division for tax purposes of another taxpayer, and pay any
taxes so required to be paid under applicable law;
d.not commingle its assets with assets of any other Person;
e.conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;
f.maintain separate financial statements;
g.pay its liabilities only out of its funds;
h.transact all business with its Affiliates and the Seller on an arm's length
basis and pursuant to written, enforceable agreements;
i.pay the salaries of its own employees, if any;
j.not hold out its credit or assets as being available to satisfy the
obligations of others;
k.allocate fairly and reasonably any overhead for shared office space;
l.use separate stationary, invoices and checks;
m.except as contemplated by the Transaction Documents, not pledge its assets for
the benefit of any other Person;
n.correct any known misunderstanding regarding its separate identity and refrain
from engaging in any activity that compromises the separate legal identity of
the Depositor;
o.maintain adequate capital in light of its contemplated business purpose,
transaction and liabilities;
p.cause the managers, officers, agents and other representatives of the
Depositor, if any, to act at all times with respect to the Depositor
consistently and in furtherance of the foregoing and in the best interests of
the Depositor;
q.not acquire or assume any obligation or liability of any of its members;
r.observe all corporate and other organizational formalities;
s.dissolve or liquidate in whole or in part, except as provided herein (it being
understood that the payment or repurchase of Receivables does not constitute a
partial liquidation within the meaning of this provision);
t.incur, create or assume any indebtedness for borrowed money other than as
expressly contemplated in the Transaction Documents;
u.voluntarily file a petition for bankruptcy, reorganization, assignment for the
benefit of creditors or similar proceeding;
v.terminate, amend or otherwise modify its organizational documents without the
prior written consent of the Agent; and
w.make any change in the character of its business.


ARTICLE XI.
MISCELLANEOUS
Section 11.01    Amendments


a. No amendment or waiver of any provision of this Agreement shall in any event
be effective unless the same shall be in writing and signed by all of the
parties hereto and consented to in writing by the Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that, except as
otherwise provided in Section 8.01 or Section 8.05 of the Indenture or expressly
provided herein, the Issuer shall not make, or permit any Person to make, any
amendment, modification or change to, or provide any waiver under this Agreement
or any other Transaction Document to which the Issuer is a party without the
prior written consent of the Required Noteholders.
b. In addition, to the extent any mortgage warehouse facility, servicing advance
facility

26



--------------------------------------------------------------------------------




(other than the facility provided under the Transaction Documents) entered into
by Nationstar provides for an early amortization event or other provision (the
“Other Facility Terms”) which corresponds to any of clauses (m), (n), (o) and/or
(p) in the definition of “Early Amortization Event” in the Indenture (the
“Subject Terms”) and which would be more favorable to the Noteholders, the
Seller hereby agrees that it shall provide written notice to the Agent regarding
such Other Facility Terms and shall agree to an amendment to the Indenture, to
the extent requested by the Agent, to revise the relevant Subject Terms to match
the Other Facility Terms.
Section 11.02    Notices
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecopies) and mailed or
e-mailed, telecopied (with a copy delivered by overnight courier) or delivered,
as to each party hereto, at its address as set forth in Schedule I hereto or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be deemed
effective upon receipt thereof, and in the case of telecopies, when receipt is
confirmed by telephone.
Section 11.03    No Waiver; Remedies
No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 11.04    Binding Effect; Assignability.
a.This Agreement shall be binding upon and inure to the benefit of the Seller,
the Depositor and the Issuer and their respective permitted successors and
assigns; provided, however, that the Seller shall not have any right to assign
its respective rights hereunder or interest herein (by operation of law or
otherwise) without the prior written consent of the Agent and the Depositor
shall not have any right to assign its respective rights hereunder or interest
herein (by operation of law or otherwise) without the prior written consent of
the Agent.
b.This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as the Indenture has terminated.
Section 11.05    GOVERNING LAW; JURISDICTION
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.
Section 11.06    Execution in Counterparts
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
Section 11.07    Survival
All representations, warranties, covenants, guaranties and indemnifications
contained in this Agreement

27



--------------------------------------------------------------------------------




and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the
Aggregate Receivables.
Section 11.08.    Third Party Beneficiary
The Seller and the Depositor acknowledge and agree that the Indenture Trustee,
the Calculation Agent, the Agent and the other Secured Parties are intended
third party beneficiaries of this Agreement.
Section 11.09.    General
a.. (a) No course of dealing and no delay or failure of the Issuer (or the
Indenture Trustee as its assignee) in exercising any right, power or privilege
under this Agreement shall affect any other or future exercise thereof or the
exercise of any other right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of the Issuer (and the Indenture Trustee as its assignee) under
this Agreement are cumulative and not exclusive of any rights or remedies which
the Issuer would otherwise have.
b.The obligations of the Seller and the Depositor under this Agreement shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by (a)
any exercise or nonexercise of any right, remedy, power or privilege under or in
respect of this Agreement or applicable law, including, without limitation, any
failure to set-off or release in whole or in part by the Issuer of any balance
of any deposit account or credit on its books in favor of the Issuer or any
waiver, consent, extension, indulgence or other action or inaction in respect of
any thereof, or (b) any other act or thing or omission or delay to do any other
act or thing which would operate as a discharge of the Issuer as a matter of
law.
c.This Agreement sets forth the entire understanding of the parties relating to
the subject matter hereof and thereof, and supersedes all prior understandings
and agreements, whether written or oral with respect to the subject matter
hereof and thereof.
d.The Seller shall pay the Depositor's and the Issuer's costs and expenses
reasonably incurred in connection with the enforcement of any of the Seller's
obligations hereunder.
e.Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
Section 11.10    LIMITATION OF DAMAGES.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NO PARTY SHALL BE LIABLE TO ANY OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLES; PROVIDED, THAT,
THE FOREGOING PROVISION SHALL NOT LIMIT OR RELIEVE ANY PARTY OF ANY OBLIGATION
UNDER THIS AGREEMENT TO INDEMNIFY ANY OTHER PARTY AGAINST ANY DAMAGES IMPOSED
(INCLUDING SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES) UPON SUCH PARTY BY A
FINAL ORDER OF ANY COURT OF COMPETENT JURISDICTION IN CONNECTION WITH ANY LEGAL
ACTION BROUGHT AGAINST SUCH PARTY BY ANY THIRD PARTY.
Section 11.11.     WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE

28



--------------------------------------------------------------------------------




NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
Section 11.12    No Recourse
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Receivables Purchase Agreement or any other related documents.
Section 11.13    Confidentiality
 
a.Subject to Section 11.13(c), the Seller covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or of
any other Transaction Document (including any fees payable in connection with
this Agreement or the other Transaction Documents or the identity of any
Noteholder), except as the Agent or any Noteholder may have consented to in
writing prior to any proposed disclosure and except it may disclose such
information (i) to the Affiliates of the Seller or its or their respective
directors, officers, employees, agents, advisors, counsel, underwriters,
financing sources and other representatives who are informed of the confidential
nature of such information and instructed to keep it confidential, (ii) to the
extent it should be (A) required by law, rule, regulation, subpoena, or in
connection with any legal or regulatory proceeding or (B) requested by any
governmental or regulatory authority having jurisdiction over the disclosing
party; provided, that, in the case of clause (ii)(A), the disclosing party will
use all reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by law) notify the Agent and the Noteholders of its
intention to make any such disclosure prior to making such disclosure, (iii) to
the extent required to be included in the financial statements or filings with
the Securities and Exchange Commission of the Seller or an Affiliate thereof,
(iv) to the extent required to exercise any rights or remedies under the
Transaction Documents, and (v) to the extent required to consummate and
administer the transactions contemplated under the Transaction Documents.
b.Subject to Section 11.13(c), notwithstanding the generality of the foregoing,
Seller and its Affiliates shall maintain the confidentiality of the sensitive
economic terms (i.e., Term Note Discount Factor, Variable Funding Note Discount
Factor, Variable Funding Note Margin Rate, Term Note Interest Rate, Variable
Funding Note Default Additional Rate, Variable Funding Stepdown Additional Rate
and the like) set forth in any of the Transaction Documents in negotiations,
discussions, agreements or due diligence in connection with any financing,
repurchase, credit or similar transactions with any third-party (including any
credit facility or any similar structure with respect to mortgage related assets
including mortgage loans, RMBS or any similar assets); provided however, that
this requirement shall not apply to the tax structure or tax treatment of the
transactions contemplated by the Transaction Documents and the Seller and its
Affiliates (and any employee, representative, or agent of the Seller and its
Affiliates) may disclose to any and all persons without limitation of any kind,
the tax structure and tax treatment of such transactions and facts relevant to

29



--------------------------------------------------------------------------------




such tax structure and tax treatment; provided, further the sensitive economic
terms referenced above (i.e., Term Note Discount Factor, Variable Funding Note
Discount Factor, Variable Funding Note Margin Rate, Term Note Interest Rate,
Variable Funding Note Default Additional Rate, Variable Funding Stepdown
Additional Rate and the like) shall not be treated by the parties as facts
relevant to such tax structure and tax treatment.
c.Notwithstanding anything else to the contrary contained herein, in connection
with the public or private offering of Term Notes, the Seller and its Affiliates
shall be permitted to disclose in any offering document such information
concerning the Notes and the transactions contemplated by the Transaction
Documents such that such offering document does not omit any information
concerning the Notes or the transactions contemplated by the Transaction
Documents that would be material to a prospective investor in such Term Notes.
[Signature Page Follows]

30



--------------------------------------------------------------------------------




Receivables Purchase Agreement (2012-C)






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories hereunto duly authorized, as of the date first
above written.
NATIONSTAR ADVANCE FUNDING TRUST 2012-C
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
By:/s/ Christopher M. Cavalli_____________
Name: Christopher M. Cavalli
Title: Banking Officer


NATIONSTAR ADVANCE FUNDING 2012-C, LLC
By:/s/ Gregory A. Oniu__________________
Name: Gregory A. Oniu
Title: Senior Vice President
NATIONSTAR MORTGAGE LLC
By:/s/ Gregory A. Oniu__________________
Name: Gregory A. Oniu
Title: Senior Vice President





31



--------------------------------------------------------------------------------




Schedule I


Information for Notices
1.    if to the Issuer:


NATIONSTAR ADVANCE FUNDING TRUST 2012-C
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention:     Corporate Trust Administration
Facsimile:    (302) 636-4140
Telephone:    (302) 651-1000    


(with a copy to the Seller)


2.    if to the Depositor:


NATIONSTAR ADVANCE FUNDING 2012-C, LLC
350 Highway Drive
Lewisville, Texas 75067
Attention:     Greg Oniu
Facsimile:    (469) 549-2085
Telephone:    (469) 549-2477


3.    if to the Seller:


NATIONSTAR MORTGAGE LLC
350 Highland Drive
Lewisville, Texas 75067
Attention:     Greg Oniu
Facsimile:    (469) 549-2085
Telephone:    (469) 549-2477




4.    if to the Indenture Trustee on behalf of the Secured Parties or the
Calculation     
Agent:


Use Notice Address provided in the Indenture.


5.    if to the Agent:


CREDIT SUISSE AG, NEW YORK BRANCH
Eleven Madison Avenue
New York, New York 10010
Attention:    Asset Finance Conduit
Facsimile:    212-743-2105


Sch-I-1



--------------------------------------------------------------------------------




    
Telephone:    212-325-2139
Email:        ALPINE@20GATES.COM
ABCP.MONITORING@CREDIT-SUISSE.COM    


    
6.    if to the Noteholders:
ALPINE SECURITIZATION CORP.
c/o Credit Suisse AG, New York Branch
Eleven Madison Avenue
New York, New York 10010
Attention:    Asset Finance Conduit
Facsimile:    212-743-2105
Telephone:    212-325-2139
Email:        ALPINE@20GATES.COM
ABCP.MONITORING@CREDIT-SUISSE.COM
































































Sch-I-2



--------------------------------------------------------------------------------








Exhibit A


copy of initial funding date report
for
initial receivables


AVAILABLE UPON REQUEST








    































































--------------------------------------------------------------------------------






EXHIBIT B


FORM OF FUNDING NOTICE
                            


Nationstar Advance Funding Trust 2012-C
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile: (302) 636 - 4140
Telephone: (302) 651-1000
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 20145-1951
Client Manager - Nationstar Advance Funding Trust 2012-C
Facsimile: (410) 715-2380
Telephone: (410) 884-2000
Credit Suisse AG, New York Branch
Eleven Madison Avenue
New York, New York 10010
Attention:Asset Finance Conduit
Facsimile:212-743-2105
Telephone:212-325-2139
Email:ALPINE@20GATES.COM
ABCP.MONITORING@CREDIT-SUISSE.COM
American Mortgage Consultants, Inc.
335 Madison Avenue, 27th Floor
New York, New York 10017
Attention:Marianne Lamkin
Facsimile:
Telephone:214-755-4936
Email:



Re: Receivables Purchase Agreement, dated as of June 26, 2012; Funding Notice
Pursuant to Section 2.01 of the Receivables Purchase Agreement, dated as of June
26, 2012 (the “Receivables Purchase Agreement”), among Nationstar Advance
Funding Trust 2012-C (the “Issuer”), Nationstar Advance Funding 2012-C, LLC (the
“Depositor”) and Nationstar Mortgage LLC (the “Seller”), the undersigned hereby
notifies you that the Receivables listed on Exhibit A hereto, in the amount of
$[____________], are being transferred by the Seller to the Depositor and by the
Depositor to the Issuer on the Funding Date occurring on [insert date] and the
parties hereto are requesting funds in the amount of $[____________] to be wired
by the Noteholder to the Issuer, and by the Indenture Trustee to, or at the
direction of, the Depositor in accordance with Article VII of the Indenture.
The Seller also hereby certifies that (i) the Funding Conditions contained in
Sections 7.02(ii), (v), (vi), (vii), (viii), (xii), (xiii), (xiv), (xv) and
(xvi) of the Indenture, dated as of June 26, 2012, between the Issuer and Wells
Fargo Bank, N.A., have been met, and (ii) the representations and warranties
contained in Section 6 of the Receivables Purchase Agreement are true and
correct as of the date hereof.
The Depositor also hereby certifies that the representations and warranties
contained in Section 5 of the Receivables Purchase Agreement are true and
correct as of the date hereof.
Very truly yours,
NATIONSTAR MORTGAGE LLC, as Seller


B-1



--------------------------------------------------------------------------------




By:                    
Name:                    
Title: _________________________
NATIONSTAR ADVANCE FUNDING 2012-C, LLC, as Depositor
By:                    
Name:                    
Title: _________________________
NATIONSTAR MORTGAGE LLC, as Administrator




By:                    
Name:                    
Title: _________________________


We have performed the subset of the procedures set forth in Exhibit 1 of our
engagement letter for Agreed Upon Procedures reports with Credit Suisse AG, New
York Branch and Nationstar Mortgage LLC dated [___________], [____]. We noted no
exceptions as a result of these procedures. All restrictions, terms and
conditions of the engagement letter apply to these procedures.


[American Mortgage Consultants, Inc. (signed)]
[Date]


By:                    




















B-2



--------------------------------------------------------------------------------






Exhibit C


FORM OF BILL OF SALE
Nationstar Mortgage LLC (the “Seller”) hereby absolutely transfers to Nationstar
Advance Funding 2012-C, LLC, and Nationstar Advance Funding 2012-C, LLC (the
“Depositor”) hereby absolutely sells to Nationstar Advance Funding Trust 2012-C,
a statutory trust organized under the laws of the State of Delaware (the
“Purchaser”), without recourse, except as set forth in the Receivables Purchase
Agreement:
All right, title and interest in and to the Receivables identified in the
Schedule attached hereto as Exhibit A; and
All principal, interest and other proceeds of any kind received with respect to
such Receivables, including but not limited to proceeds derived from the
conversion, voluntary or involuntary, of any of such assets into cash or other
liquidated property.
The ownership of the Receivables is vested in Purchaser and the ownership of all
records and documents with respect to the related Receivables prepared by or
which come into the possession of the Seller or the Depositor shall immediately
vest in Purchaser and shall be retained and maintained, in trust, by the Seller
or the Depositor, as applicable at the will of Purchaser in such custodial
capacity only. The sale of the Receivables shall be reflected as a sale or
absolute transfer on the Seller's and the Depositor's business records, tax
returns and financial statements.
This Bill of Sale is made pursuant to, and is subject to the terms and
conditions of, that certain Receivables Purchase Agreement dated as of June 26,
2012, among Nationstar Mortgage LLC, as seller, Nationstar Advance Funding
2012-C, LLC, as depositor and Nationstar Advance Funding Trust 2012-C, as issuer
(as amended, restated, supplemented or otherwise modified from time to time,
(the “Agreement”). The Seller confirms to Purchaser that the representations and
warranties set forth in Article 6 of the Agreement are true and correct as if
made on the date hereof (except to the extent that they expressly relate to an
earlier or later date). The Depositor confirms to Purchaser that the
representations and warranties set forth in Article 5 of the Agreement are true
and correct as if made on the date hereof (except to the extent that they
expressly relate to an earlier or later date).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.
DATED: ______________________
NATIONSTAR MORTGAGE LLC




C-1



--------------------------------------------------------------------------------




By:    
                
Name:                    
Title: _________________________
NATIONSTAR ADVANCE FUNDING 2012-C, LLC




By:                    
Name:                    
Title: _________________________




















































C-2



--------------------------------------------------------------------------------




EXHIBIT D


FORM OF SUBORDINATED NOTE


THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND
MAY NOT BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY
THE OWNER HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND SUCH STATE LAWS, AND NEITHER THE ENTERING INTO, NOR THE TRANSACTIONS
CONTEMPLATED BY, THIS SUBORDINATED NOTE WILL BE A “PROHIBITED TRANSACTION” UNDER
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY
ACCEPTANCE OF THIS SUBORDINATED NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE
TERMS OF THE RECEIVABLES PURCHASE AGREEMENT.


[_________], 2012


FOR VALUE RECEIVED, the undersigned, Nationstar Advance Funding 2012-C, LLC, a
Delaware limited liability company (the “Depositor”), promises to pay to the
order of Nationstar Mortgage LLC, a Delaware limited liability company (the
“Seller”), on [______], 20[__] (the “Maturity Date”) the aggregate unpaid
principal amount of all amounts loaned hereunder pursuant to Section 2.01(b) of
that certain Receivables Purchase Agreement, dated as of June 26, 2012 (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Receivables Purchase Agreement”), among the
Seller, the Depositor and Nationstar Advance Funding Trust 2012-C (the
“Issuer”), together with any and all accrued and unpaid interest on all amounts
loaned hereunder.
Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due and or are paid in full, at a rate per annum equal to
the sum of (i) the LIBOR Rate (as defined below) and (ii) a spread designated as
such in writing by the Seller to the Depositor from time to time (the “Spread”).
Interest will be computed on the basis of a 360-day year and paid for the actual
number of days elapsed (including the first but excluding the last day). Should
any principal of, or accrued interest on, any amounts loaned hereunder not be
paid when due, such amount will bear interest from its due date until paid in
full, at a rate per annum equal to the sum of (i) the LIBOR Rate, (ii) the
Spread and (iii) [1.00]%. Interest shall be payable on the unpaid principal
balance of this note (this “Subordinated Note”) commencing on [__________],
200[_] and continuing on the [___] day of each [January, April, July, and
October]. With respect to any such [___] day that is not a Business Day, the
interest payment otherwise due on such [___] day shall be due on the next
subsequent day that is a Business Day.
For the purposes of this Subordinated Note, “LIBOR Rate” shall mean the offered
rate for one-month U.S. dollar deposits as such rate appears on Reuters Screen
LIBOR01 Page (as defined in the International Swaps and Derivatives Association,
Inc. 2000 Definitions) or such other page as may replace Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on such date; provided that if such rate
does not appear on Telerate Page 3750, the rate for such date will be determined
on the basis of the rates at which one-month U.S. dollar deposits are offered by
[Name of Banks] (the “Reference Banks”) at approximately 11:00 a.m. (London
time) on such date to prime banks in the London interbank market. In such event,
the Seller will
D-1



--------------------------------------------------------------------------------




request the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two such quotations are provided, the rate
for that date will be the arithmetic mean of the quotations (rounded upwards if
necessary to the nearest whole multiple of 1/16%). If fewer than two quotations
are provided as requested, the rate for that date will be the arithmetic mean of
the rates quoted by major banks in New York City, selected by the Seller, at
approximately 11:00 a.m. (New York City time) on such date for one-month U.S.
dollar loans to leading European banks.
Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Subordinated Note and its
advances and payments history posted up to that day. All loans and advances and
all payments and permitted prepayments made hereon may be (but are not required
to be) set forth by or on behalf of such holder on the schedule which is
attached hereto or otherwise recorded in such holder's computer or manual
records; provided, that any failure to make notation of any principal advance or
accrual of interest shall not cancel, limit or otherwise affect Depositor's
obligations or any of such holder's rights with respect to that advance or
accrual. Unless otherwise defined, capitalized terms used herein have the
meanings provided in or specified in accordance with the Receivables Purchase
Agreement.
The obligation of the Depositor to pay the principal of, and interest on, all
loans and advances on this Subordinated Note shall be absolute and
unconditional, shall be binding and, to the fullest extent permitted by law,
enforceable in all circumstances whatsoever and shall not be subject to setoff,
recoupment or counterclaim; provided, however, that the Depositor shall only be
obligated to pay principal and interest on this Subordinated Note from cash
actually received by the Depositor from distributions on the Receivables after
payment of all amounts due the Noteholder under the Indenture, dated as of June
26, 2012, between the Issuer and Wells Fargo Bank, N.A., as indenture trustee.
Depositor may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.
The Seller hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Seller or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Seller. The foregoing shall not limit the
rights of the Depositor to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Seller by any
other unaffiliated entity.
Notwithstanding anything contained herein to the contrary, to the extent that
the Seller is deemed to have any interest in any assets of the Depositor, the
Seller agrees that its interest in those assets is subordinate to claims or
rights of all other creditors of the Depositor. The Seller agrees that this
Subordinated Note constitutes a subordinated note for purposes of Section 510(a)
of the United States Bankruptcy Code, as amended from time to time (11 U.S.C. §§
101 et seq.).
As set forth in Section 2.01(b) of the Receivables Purchase Agreement, the
Depositor hereby represents and warrants as of each loan and advance made hereon
that at the time of (and immediately after) each loan and advance made
hereunder, (i) the Depositor's total assets exceed its total liabilities both
before and after the sale transaction, (ii) the Depositor's cash on hand is
sufficient to satisfy all of its current
D-2



--------------------------------------------------------------------------------




obligations, (iii) the Depositor is adequately capitalized at a commercially
reasonable level and (iv) the Depositor has determined that its financial
capacity to meet its financial commitment under the Subordinate Loan and this
Subordinated Note is adequate. Each loan or advance made hereunder by the Seller
to the Depositor is subject to the accuracy of the representations and
warranties herein made on the part of the Depositor.
This Subordinated Note is the Subordinated Note referred to in, and evidences
indebtedness incurred under, the Receivables Purchase Agreement, and the holder
hereof is entitled to the benefits of the Receivables Purchase Agreement. Upon
and subject to the terms and conditions of the Receivables Purchase Agreement,
Depositor may borrow, repay and reborrow against this note under the
circumstances, in the manner and for the purposes specified in the Receivables
Purchase Agreement and this Subordinated Note, but for no other purposes. All
parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.    
THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
EACH OF THE PARTIES TO THIS SUBORDINATED NOTE HEREBY AGREES TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF
THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
[Signature Page Follows]








NATIONSTAR ADVANCE FUNDING 2012-C, LLC
By:________________________________
Name:
Title:




















D-3

